Exhibit 10.2

--------------------------------------------------------------------------------

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

Dated as of December 22, 2008

Among

UNITED RENTALS RECEIVABLES LLC II,
as Seller,

UNITED RENTALS, INC.,
as Collection Agent,

ATLANTIC ASSET SECURITIZATION LLC,
as a Purchaser,

LIBERTY STREET FUNDING LLC,
as a Purchaser,

CALYON NEW YORK BRANCH,
as Purchaser Agent for Atlantic, as Administrative Agent and as a Bank,

THE BANK OF NOVA SCOTIA,
as Purchaser Agent for Liberty and as a Bank

--------------------------------------------------------------------------------



Table of Contents

 

 

 

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

 

AMOUNTS AND TERMS OF THE PURCHASES

 

1

 

 

 

 

SECTION 1.01.

Purchase Facility

 

1

SECTION 1.02.

Making Purchases

 

2

SECTION 1.03.

Receivable Interest Computation

 

3

SECTION 1.04.

Settlement Procedures

 

4

SECTION 1.05.

Fees

 

7

SECTION 1.06.

Payments and Computations, Etc.

 

8

SECTION 1.07.

Dividing or Combining Receivable Interests

 

8

SECTION 1.08.

Increased Costs and Requirements of Law

 

8

SECTION 1.09.

Intended Characterization Security Interest

 

10

SECTION 1.10.

[Reserved]

 

11

SECTION 1.11.

Sharing of Payments

 

11

SECTION 1.12.

Repurchase Option

 

12

SECTION 1.13.

Term-out Provisions

 

12

 

 

 

 

ARTICLE II

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES; COVENANTS; EVENTS OF TERMINATION

 

14

 

 

 

 

SECTION 2.01.

Representations and Warranties; Covenants

 

14

SECTION 2.02.

Events of Termination

 

14

 

 

 

 

ARTICLE III

 

 

 

 

 

 

INDEMNIFICATION

 

15

 

 

 

 

SECTION 3.01.

Indemnities by the Seller

 

15

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES

 

17

 

 

 

 

SECTION 4.01.

Designation of Collection Agent

 

17

SECTION 4.02.

Duties of Collection Agent

 

17

SECTION 4.03.

Certain Rights of the Administrative Agent

 

18

SECTION 4.04.

Rights and Remedies

 

19

SECTION 4.05.

Further Actions Evidencing Purchases

 

20

SECTION 4.06.

Covenants of the Collection Agent and the Seller

 

21

SECTION 4.07.

Indemnities by the Collection Agent

 

22

SECTION 4.08.

Representations and Warranties of the Collection Agent

 

23

SECTION 4.09.

Payments during the Term-out Period

 

24

i

--------------------------------------------------------------------------------



 

 

 

 

ARTICLE V

 

 

 

 

 

 

THE ADMINISTRATIVE AGENT

 

24

 

 

 

SECTION 5.01.

Authorization and Action

 

24

SECTION 5.02.

Administrative Agent’s Reliance, Etc.

 

24

SECTION 5.03.

Indemnification of Administrative Agent

 

25

SECTION 5.04.

Calyon and Affiliates

 

25

SECTION 5.05.

Bank’s Purchase Decision

 

25

SECTION 5.06.

[Reserved]

 

26

SECTION 5.07.

Notice of Event of Termination

 

26

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

THE PURCHASER AGENTS

 

26

 

 

 

 

SECTION 6.01.

Authorization

 

26

SECTION 6.02.

Reliance by Purchaser Agent

 

27

SECTION 6.03.

Agent and Affiliates

 

27

SECTION 6.04.

Notices

 

28

SECTION 6.05.

Bank’s Purchase Decision

 

28

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

MISCELLANEOUS

 

28

 

 

 

 

SECTION 7.01.

Amendments, Etc.

 

28

SECTION 7.02.

Notices, Etc.

 

28

SECTION 7.03.

Assignability

 

30

SECTION 7.04.

Costs, Expenses and Taxes

 

31

SECTION 7.05.

No Proceedings

 

32

SECTION 7.06.

Confidentiality

 

32

SECTION 7.07.

Governing Law

 

33

SECTION 7.08.

SUBMISSION TO JURISDICTION

 

33

SECTION 7.09.

WAIVER OF JURY TRIAL

 

33

SECTION 7.10.

Execution in Counterparts

 

34

SECTION 7.11.

Survival of Termination

 

34

SECTION 7.12.

Severability

 

34

SECTION 7.13.

Excess Funds

 

34

SECTION 7.14.

No Recourse

 

34

ii

--------------------------------------------------------------------------------



EXHIBITS

 

 

EXHIBIT I --

Definitions

EXHIBIT II --

Conditions of Purchases

EXHIBIT III --

Representations and Warranties

EXHIBIT IV --

Covenants

EXHIBIT V --

Events of Termination

EXHIBIT VI --

Collection Agent Defaults

 

ANNEXES

 

 

ANNEX A --

Leased Equipment Receivables

ANNEX B --

Concentration Percentages

ANNEX C --

Credit and Collection Policy

ANNEX D --

[Reserved]

ANNEX E --

Monthly Report

ANNEX F --

Controlled Account

ANNEX G-1 --

Weekly Report

ANNEX G-2 --

Daily Report

ANNEX H --

Special Branches

ANNEX I --

Form of ENB Contract

iii

--------------------------------------------------------------------------------



AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

Dated as of December 22, 2008

                    UNITED RENTALS RECEIVABLES LLC II, a Delaware limited
liability company (the “Seller”), UNITED RENTALS, INC., a Delaware corporation
(the “Collection Agent”), ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), a
Delaware corporation, and LIBERTY STREET FUNDING LLC (“Liberty”) (each of
Atlantic and Liberty, a “Purchaser”, and together the “Purchasers”), CALYON NEW
YORK BRANCH (“CALYON”), a branch of a French banking corporation, as a Bank, as
administrative agent (the “Administrative Agent”) for the Investors and the
Banks (as defined herein), as purchaser agent for Atlantic (the “Atlantic
Purchaser Agent”), and THE BANK OF NOVA SCOTIA (“SCOTIA CAPITAL”), as a Bank and
as purchaser agent for Liberty (the “Liberty Purchaser Agent” and together with
the Atlantic Purchaser Agent, the “Purchaser Agents”), agree as follows:

PRELIMINARY STATEMENTS

                    Certain terms that are capitalized and used throughout this
Agreement are defined in Exhibit I to this Agreement. Capitalized terms not
defined herein are used as defined in the Purchase Agreement or, if not defined
in the Purchase Agreement, the Credit Agreement. References in the Exhibits to
“the Agreement” refer to this Agreement, as amended, modified or supplemented
from time to time. All interest rate and yield determinations referenced herein
shall be expressed as a decimal and rounded, if necessary, to the nearest one
hundredth of a percentage point.

                    The Seller has acquired, and may continue to acquire,
Receivables and Related Security from the Originators, either by purchase or by
contribution to the capital of the Seller, in accordance with the terms of the
Purchase Agreement. The Seller is prepared to sell undivided fractional
ownership interests (referred to herein as “Receivable Interests”) in the Pool
Receivables. The Purchasers may, in their sole discretion, purchase such
Receivable Interests in the Pool Receivables, and the Banks are prepared to
purchase such Receivable Interests in the Pool Receivables, in each case on the
terms set forth herein.

                    The parties hereto previously entered into that certain
Receivables Purchase Agreement, dated as of May 31, 2005. The parties hereto now
desire to amend and restate the Receivables Purchase Agreement in its entirety
as set forth herein and with the effect from the Effective Time (as defined
herein). Accordingly, the parties agree as follows:

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

                    SECTION 1.01.    Purchase Facility.

                    (a) On the terms and conditions hereinafter set forth, the
Purchasers may, in their sole discretion, and the Banks shall, ratably in
accordance with their respective Bank Commitments, purchase Receivable Interests
in the Pool Receivables from the Seller from time to time during the period from
the date hereof through the date immediately preceding the Facility Termination
Date, in the case of the Banks, and through the date immediately preceding the
Commitment Termination Date, in the case of the Purchasers. Under no
circumstances shall the Purchasers make any such purchase, or the Banks be
obligated to make any such purchase, if after giving effect to such purchase the
aggregate outstanding Capital of Receivable Interests in the Pool Receivables
would exceed the Purchase Limit or would exceed its ratable share of the Bank
Commitment.

--------------------------------------------------------------------------------



                    (b) The Seller may, upon at least five Business Days’ notice
to the Administrative Agent and each Purchaser Agent, terminate this purchase
facility in whole or, from time to time, reduce in part the unused portion of
the Purchase Limit ratably in accordance with each Bank’s Percentage; provided
that each partial reduction shall be in the amount of at least $1,000,000, and
provided further that the Seller shall pay any related Broken Funding Cost, and
provided further that no partial reduction shall reduce the Purchase Limit below
$50,000,000.

                    (c) Subject to the conditions described in Section 2(b) of
Exhibit II to this Agreement, Collections attributable to Receivable Interests
in the Pool Receivables shall be automatically reinvested pursuant to Section
1.04(b)(ii) in additional undivided percentage interests in the Pool Receivables
by making an appropriate readjustment of the applicable Receivable Interest
percentages.

                    SECTION 1.02.    Making Purchases.

                    (a) Each notice of purchase of a Receivable Interest in the
Pool Receivables shall be delivered by the Seller to the Administrative Agent
and each Purchaser Agent no later than 10:30 a.m. (New York City time), on the
proposed date the purchase is to be made. Each such notice of a purchase shall
be in the form of an irrevocable Purchase Request and shall specify (i) the
amount requested to be paid to the Seller by each Purchaser (such amount, which
shall not be less than $250,000 in the aggregate (inclusive of any amount being
rolled over from a previous purchase), being referred to herein as the initial
“Capital” of each Receivable Interest in the Pool Receivables then being
purchased), (ii) the date of such purchase (which shall be a Business Day) and
(iii) unless the purchase will be funded with Pooled Commercial Paper, the
desired duration of the initial Fixed Period for each such Receivable Interest
in the Pool Receivables. Each Purchaser Agent shall promptly thereafter (but in
no event later than 11:00 a.m. (New York City time) on the proposed date of
purchase) notify the Seller and the Administrative Agent whether the respective
Purchaser has determined to make a purchase and, if so, whether all of the terms
specified by the Seller are acceptable to such Purchaser and the yield with
respect to such purchase and the amount of interest that will be due for the
related Settlement Period. If a Purchaser has determined not to make a proposed
purchase, the respective Purchaser Agent shall promptly send notice of the
proposed purchase to all of the related Banks concurrently specifying the date
of such purchase, each Bank’s Percentage multiplied by the aggregate amount of
Capital of the Receivable Interests in the Pool Receivables being purchased, the
Assignee Rate for the Fixed Period for such Receivable Interest in the Pool
Receivables, and the duration of the Fixed Period for such Receivable Interest
in the Pool Receivables (which shall be one day if the Seller has not selected
another period). The Seller shall indemnify the Purchasers and the Banks against
any loss or expense incurred by the Purchasers and/or the Banks, either directly
or indirectly, as a result of any failure by the Seller to complete such
transfer, including, without limitation, any loss or expense incurred by the
Purchasers and/or the Banks by reason of the liquidation or reemployment of
funds acquired by the Purchasers or the Banks (including, without limitation,
funds obtained by issuing notes, obtaining deposits as loans from third parties
and reemployment of funds) to fund such transfer.

2

--------------------------------------------------------------------------------



                    (b) On the date of each such purchase of a Receivable
Interest in the Pool Receivables, the Purchaser or the Banks, as the case may
be, shall, upon satisfaction of the applicable conditions set forth in
Exhibit II hereto, make available to the Seller by wire transfer in U.S. dollars
in same day funds, to the account designated by the Seller, no later than 3:00
p.m. (New York City time) an amount equal to such Purchaser’s or Bank’s ratable
share (based on the applicable Bank’s Percentage) of the initial Capital of such
Receivable Interest in the Pool Receivables.

                    (c) Effective on the date of each purchase pursuant to this
Section 1.02 and each reinvestment pursuant to Section 1.04, the Seller hereby
sells and assigns to the Administrative Agent, for the benefit of the parties
making such purchase, an undivided percentage ownership interest, to the extent
of the Receivable Interests then being purchased, in each Pool Receivable then
existing and in the Related Security and Collections with respect to, and other
proceeds of, such Pool Receivable and Related Security.

                    (d) Notwithstanding the foregoing, a Bank shall not be
obligated to make purchases under this Section 1.02 at any time in an amount
that would exceed the Bank Commitment with respect to such Bank less such Bank’s
Percentage of the outstanding and unpaid Capital of the Purchaser. Each Bank’s
obligation shall be several, such that the failure of any Bank to make available
to the Seller any funds in connection with any purchase shall not relieve any
other Bank of its obligation, if any, hereunder to make funds available on the
date of such purchase, and if any Bank shall fail to make funds available, each
remaining Bank shall (subject to the limitation in the preceding sentence) make
available its pro rata portion of the funds required for such purchase.

                    SECTION 1.03.    Receivable Interest Computation.

                    Each Receivable Interest in the Pool Receivables shall be
initially computed on its date of purchase. Thereafter until the Termination
Date for such Receivable Interest in the Pool Receivables, such Receivable
Interest in the Pool Receivables shall be automatically recomputed (or deemed to
be recomputed based upon the information provided in the most recently submitted
Monthly Report) on each day other than a Liquidation Day; provided that if a
more recently submitted Weekly Report or Daily Report reflects a smaller
Receivable Interest in the Pool Receivables, the lowest number shall be used.
Such Receivable Interest shall be 100% from and after the occurrence of a
Termination Date until the event causing such Termination Date has been waived
or cured. Notwithstanding the foregoing, such Receivable Interest shall become
zero when Capital thereof and Yield thereon shall have been paid in full, all
other amounts owed by the Seller and the Collection Agent hereunder to the
Investors, the Banks, the Administrative Agent and the Purchaser Agents and each
Indemnified Party and each Affected Person are paid in full and the Collection
Agent shall have received the accrued Collection Agent Fee thereon.

3

--------------------------------------------------------------------------------



                    SECTION 1.04.    Settlement Procedures.

                    (a) Collection of the Pool Receivables shall be administered
by a Collection Agent, in accordance with the terms of Article IV of this
Agreement. The Collection Agent shall direct each Obligor to direct all payments
of Collections into Collection Accounts. Subsequently, the Collection Agent
shall forthwith cause all such Collections received in the Collection Accounts
to be transferred into the Controlled Account within one Business Day; provided,
that if the balance in any such Collection Account is less than $50,000, the
Collection Agent shall not be obligated to transfer any amounts from such
Collection Account as long as the account balance remains less than $50,000 and
also as long as the balance is transferred according to a standing order (a
“Threshold Basis”). Additionally, with respect to Collection Accounts that have
balances less than $50,000 and whose balances are not transferred on a Threshold
Basis, the Collection Agent will transfer funds manually from such accounts on a
weekly basis. Any Amounts transferred pursuant to this Section 1.04(a) may be in
an amount that leaves up to $10,000 remaining in each such Collection Account.
The Seller shall provide to the Collection Agent (if other than United Rentals)
on a timely basis all information needed for such administration, including
notice of the occurrence of any Liquidation Day and current computations of each
Receivable Interest in the Pool Receivables.

                    (b) The Collection Agent shall, on each day on which
Collections of Pool Receivables are received or deemed received by it pursuant
to this Agreement with respect to any Receivable Interest in the Pool
Receivables:

 

 

 

                    (i) set aside and hold in trust (and, at the request of the
Administrative Agent, segregate such amount into a separate account into which
no other funds are deposited) for the Investors or the Banks that hold such
Receivable Interest in the Pool Receivables, out of the percentage of such
Collections attributable to such Receivable Interest in the Pool Receivables, an
amount equal to the Yield, all fees and payments due pursuant to each of the Fee
Agreements, and the Collection Agent Fee accrued through such day for such
Receivable Interest in the Pool Receivables and not previously set aside;

 

 

 

                    (ii) if such day is not a Liquidation Day, reinvest with the
Seller, on behalf of the Investors or the Banks that hold such Receivable
Interest in the Pool Receivables, the remainder of such percentage of
Collections, to the extent representing a return of Capital, by recomputation of
such Receivable Interest in the Pool Receivables pursuant to Section 1.03;

4

--------------------------------------------------------------------------------



 

 

 

                    (iii) if such day is a Liquidation Day, set aside and hold
in trust the entire remainder of such percentage of Collections for the
Investors or the Banks that hold such Receivable Interest in the Pool
Receivables (and, at the request of the Administrative Agent, segregate such
amount into a separate account into which no other funds are deposited);
provided, however, that if the Liquidation Day resulted solely by reason of the
non-satisfaction of the initial purchase conditions (as set forth in paragraph 1
of Exhibit II) and such conditions are subsequently satisfied or are waived by
the Purchaser Agents and written notice is provided to the Rating Agencies
rating the Commercial Paper, any amounts that have been set aside and held in
trust pursuant to this clause (iii) shall be reinvested in accordance with the
preceding clause (ii), provided that, the Events of Termination identified as
paragraphs (g) and (i) of Exhibit V cannot be waived by the Purchaser Agents;
and

 

 

 

                    (iv) during such times as amounts are required to be
reinvested in accordance with the foregoing clause (ii) or the proviso to clause
(iii), release to the Seller for its own account any Collections in excess of
such amounts and the amounts that are required to be set aside pursuant to
clause (i) above.

                    (c) The Collection Agent shall deposit ratably according to
the amount then owed to each Investor or Bank into each Purchaser Agents’
Account on the Settlement Day for a Receivable Interest in the Pool Receivables,
Collections held for the Investors or the Banks that relate to such Receivable
Interest in the Pool Receivables pursuant to Section 1.04(b)(i) and (iii).

                    (d) Upon receipt of funds deposited into its Purchaser
Agent’s Account, the related Purchaser Agent shall distribute them as follows:

 

 

 

                    (i) if such distribution occurs on a day that is not a
Liquidation Day, first to the Investors or the Banks that hold the relevant
Receivable Interest in the Pool Receivables, pro rata, in payment in full of all
accrued Yield, all fees and payments due pursuant to each of the Fee Agreements,
and second to the Collection Agent in payment in full of all accrued Collection
Agent Fees; and

 

 

 

                    (ii) if such distribution occurs on a Liquidation Day, first
to the Collection Agent if the Collection Agent is not United Rentals or an
Affiliate of United Rentals, second to the Investors or the Banks that hold the
relevant Receivable Interest in the Pool Receivables, pro rata, in payment in
full of all accrued and unpaid Yield and all fees and payments due pursuant to
each of the Fee Agreements, third to such Investors or Banks, pro rata, in
reduction to zero of all Capital, fourth to such Investors or Banks or the
Administrative Agent or the Purchaser Agents or any Indemnified Party or
Affected Person, pro rata, in payment of any other amounts owed by the Seller
hereunder, and fifth to the Collection Agent, if United Rentals or an Affiliate
of United Rentals is the Collection Agent, in payment in full of all accrued and
unpaid Collection Agent Fees.

                    After the Capital and Yield and Collection Agent Fees with
respect to a Receivable Interest in the Pool Receivables, and any other amounts
payable by the Seller to the Investors, the Banks, the Administrative Agent or
the Purchaser Agents hereunder, have been paid in full, all additional
Collections with respect to such Receivable Interest in the Pool Receivables and
any excess cash Collateral shall be paid to the Seller for its own account.

5

--------------------------------------------------------------------------------



                    (e) For the purposes of this Agreement:

 

 

 

                    (i) if on any day the Outstanding Balance of any Pool
Receivable is reduced or adjusted as a result of any Dilution, the Seller shall
be deemed to have received on such day a Collection of such Pool Receivable in
the amount of such reduction or adjustment;

 

 

 

                    (ii) if on any day any of the representations or warranties
in paragraph (h) or (e) of Exhibit III is not true with respect to any Pool
Receivable, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable in full; and

 

 

 

                    (iii) if and to the extent the Administrative Agent, the
Purchaser Agents, any Investors or any Bank or any Indemnified Party or Affected
Person shall be required for any reason to pay over to an Obligor (or to any
trustee, receiver, custodian or similar official in any proceeding of the type
contemplated by paragraph (g) of Exhibit V) any amount received by it hereunder,
such amount shall be deemed not to have been so received but rather to have been
retained by the Seller, and, accordingly, the Administrative Agent, the
Purchaser Agents, the Investors or the Banks, or the Indemnified Parties or the
Affected Persons, as the case may be, shall have a claim against the Seller for
such amount, payable when and to the extent that any distribution from or on
behalf of such Obligor is made in respect thereof.

                    (f) Except as provided in Section 1.04(e)(i) or (ii), or as
otherwise required by applicable law or the relevant Contract, all Collections
received from an Obligor of any Receivables shall be applied to the Receivables
of such Obligor in the order of the age of such Receivables, starting with the
oldest such Receivable, unless such Obligor designates in writing its payment
for application to specific Receivables.

                    (g) The Seller shall forthwith deliver (i) to the Collection
Agent an amount equal to all Collections deemed received by the Seller pursuant
to Section 1.04(e)(i) or (ii) above and the Collection Agent shall hold or
reinvest such Collections in accordance with Section 1.04(b), or (ii) if
Collections are then being paid to the Administrative Agent or the Controlled
Account directly or indirectly owned or controlled by the Administrative Agent,
the Seller shall forthwith cause such deemed Collections to be paid to the
Administrative Agent or such Controlled Account. So long as the Seller shall
hold any Collections or deemed Collections required to be paid to the Collection
Agent, the Administrative Agent, a Purchaser Agent, a Purchaser, a Bank, an
Indemnified Party, or an Affected Person, it shall hold such Collections in
trust and separate and apart from its own funds and shall clearly mark its
records to reflect such trust.

                    (h) With respect to each Purchaser that is a Nonrenewing
Purchaser that has not been replaced by another Purchaser and whose related Bank
has not been requested to make a Term-out Period Advance by the Seller pursuant
to Section 1.13 (any such Purchaser a “Non-Extending Purchaser”), the Collection
Agent shall implement the procedures set forth in this Section 1.04(h) (a
“Partial Liquidation”). On each Business Day prior to such Non-Extending
Purchaser’s Bank Commitment being reduced to zero (provided that no Event of
Termination has occurred and is continuing), the Collection Agent shall apply
funds, out of the Collections represented by the Receivable Interest received
and not previously applied, in the following manner:

6

--------------------------------------------------------------------------------



 

 

 

                    (i) set aside and hold in trust in the Collection Account,
for the benefit of the Purchasers an amount equal to all Yield and fees and
other payments owed under the Fee Agreements (based on the Receivable Interest
at such time), in each case accrued through such day and not so previously set
aside or paid. The Collection Agent shall thereafter pay to each Purchaser Agent
on the last day of each Settlement Period for the Purchasers (ratably according
to accrued Yield and fees other payments owed under the Fee Agreements ) the
amount of such accrued and unpaid fees other payments owed under the Fee
Agreements and Yield;

 

 

 

                    (ii) pay to each applicable Purchaser Agent for the account
of each Non-Extending Purchaser, if any, related to such Purchaser Agent
(ratably based on the Bank Commitment of the Bank related to such Purchasers at
such time), and, for the account of any related Purchasers solely to the extent
necessary to reduce such Purchaser’s pro rata portion of the Purchase Limit to
an amount that is equal to or lesser than the amount of any available Bank
Commitment of any remaining Banks related to such Purchaser at such time, from
such Collections remaining after application pursuant to clause (i) above, the
amount of such Bank Commitment of the Bank related to such Non-Extending
Purchaser provided that solely for purposes of determining such Non-Extending
Purchaser’s ratable share of such Collections, such Bank Commitment shall be
deemed to remain constant from the date such Purchaser becomes a Non-Extending
Purchaser until the date such Bank Commitment of the Bank related to such
Non-Extending Purchaser has been paid in full; it being understood that if such
day is also a Termination Day or a day on which an Event of Termination has
occurred, the Bank Commitment of the Bank related to such Non-Extending
Purchaser shall be recalculated at such time (taking into account amounts
received by or on behalf of such Purchaser in respect of its Capital pursuant to
this clause (ii)), and thereafter Collections shall be set aside for payment to
all Purchasers (ratably according to the Bank Commitment of the Bank related to
such Non-Extending Purchaser) pursuant to paragraph (d) above; and

 

 

 

                    (iii) reinvest the balance of such Collections in respect of
Capital to the acquisition of additional undivided percentage interests pursuant
to Section 1.02 hereof.

                    SECTION 1.05.    Fees.

                    (a) The Collection Agent shall be entitled to receive a fee
(the “Collection Agent Fee”) of 0.50% per annum on the average daily Outstanding
Balance of each Receivable Interest owned by each Investor or Bank, for the
period from the date of purchase of such Receivable Interest until the later of
the Termination Date for such Receivable Interest or the date on which such
Capital is reduced to zero, payable in arrears on the first day of each calendar
month following each Settlement Period for such Receivable Interest. Upon three
Business Days’ notice to the Administrative Agent and the Purchaser Agents, the
Collection Agent (if not United Rentals) may elect to be paid, as such fee, a
different percentage per annum on the average daily Outstanding Balance of such
Receivable Interest for such Settlement Period, but in no event in excess for
all Receivable Interests relating to a single Receivables Pool of 110% of the
reasonable costs and expenses of the Collection Agent in administering and
collecting the Receivables in such Receivables Pool. The Collection Agent Fee
shall be payable only from Collections pursuant to, and subject to the priority
of payment set forth in, Section 1.04.

7

--------------------------------------------------------------------------------



                    (b) The Seller agrees to pay to the Administrative Agent and
the Purchaser Agents certain fees in the amounts and on the dates set forth in
the applicable Fee Agreement with each of the Purchaser Agents, as applicable.

                    SECTION 1.06.    Payments and Computations, Etc.

                    (a) No later than the first Business Day of each month, each
Purchaser Agent on behalf of the related Purchaser shall calculate the aggregate
amount of Yield applicable to the portion of all Receivable Interests funded
with Pooled Commercial Paper for the Settlement Period then most recently ended
and shall notify Seller of such aggregate amount.

                    (b) All amounts to be paid or deposited by the Seller or the
Collection Agent, including all Broken Funding Costs, hereunder to or for the
account of the Purchaser Agents, a Purchaser or any other Investor or Bank shall
be paid or deposited no later than 11:00 A.M. (New York City time) on the day
when due in same day funds to the applicable Purchaser Agent’s Account.

                    (c) The Seller and Collection Agent shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or Collection Agent, as applicable (whether as Collection Agent or otherwise),
when due hereunder, at an interest rate per annum equal to 2% per annum above
the Alternate Base Rate, payable upon the demand of the related Purchaser Agent.

                    (d) All computations of interest under clause (b) above and
all computations of Yield, fees, and other amounts hereunder shall be made on
the basis of a year of 360 days (or 365 or 366 days, as applicable, if computed
with reference to the Alternate Base Rate) for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit.

                    SECTION 1.07.    Dividing or Combining Receivable Interests.

                    A Purchaser Agent, on written notice to the Seller on or
prior to the last day of any Fixed Period, may either (i) divide any Receivable
Interest in the Pool Receivables into two or more Receivable Interests having
aggregate Capital equal to the Capital of such divided Receivable Interest, or
(ii) combine any two or more Receivable Interests in the Pool Receivables
originating on such last day or having Fixed Periods ending on such last day
into a single Receivable Interest in the Pool Receivables having Capital equal
to the aggregate of the Capital of such Receivable Interests.

                    SECTION 1.08.    Increased Costs and Requirements of Law.

                    (a) If the Administrative Agent, the Purchaser Agents, any
Investor, any Bank, any entity that enters into a commitment to purchase
Receivable Interests in the Pool Receivables or interests therein or any entity
that provides liquidity or credit enhancement or any of their respective
Affiliates (each an “Affected Person”) reasonably determines that compliance
with any law or regulation or any guideline or request from any central bank or
other governmental authority (whether or not having the force of law):

8

--------------------------------------------------------------------------------



 

 

 

                    (i) affects or would affect the amount of capital required
or expected to be maintained by such Affected Person and such Affected Person
determines that the amount of such capital is increased by or based upon the
existence of any commitment to make purchases of or to lend against or otherwise
to maintain the investment in Pool Receivables or interests therein, hereunder
or under any commitments to an Investor related to this Agreement or to the
funding thereof or any related liquidity facility or credit enhancement facility
(or any participation therein) and other commitments of the same type; or

 

 

 

                    (ii) increases the cost to an Affected Person of agreeing to
purchase or purchasing, or maintaining the ownership of, Receivable Interests in
the Pool Receivables in respect of which the Yield is computed by reference to
the Eurodollar Rate (Reserve Adjusted);

                    (b) then, upon demand by such Affected Person (with a copy
to the related Purchaser Agent), the Seller shall pay to the related Purchaser
Agent within 30 days of the delivery of such demand, for the account of such
Affected Person (as a third-party beneficiary), from time to time as specified
by such Affected Person, additional amounts sufficient to compensate such
Affected Person in the light of such circumstances, to the extent that such
Affected Person reasonably determines such increase in capital or increased
costs to be allocable to the existence of any of such commitments. Without
limiting the Seller’s liability with respect to such increases in capital or
costs, such Affected Person shall, if possible, use its reasonable best efforts
to mitigate such increases in capital or costs. A certificate as to such amounts
submitted to the Seller and the related Purchaser Agent by such Affected Person
shall be conclusive and binding for all purposes, absent manifest error.

                    (c) In the event that any change in any requirement of law
or in the interpretation or application to an Affected Person of a requirement
of law or change thereto by the relevant governmental authority after the date
hereof or compliance by an Affected Person with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority after the date of this Agreement:

 

 

 

                    (i) does or shall subject such Affected Person to any tax of
any kind whatsoever with respect to this Agreement or change the basis of
taxation of payments to such Affected Person on account of Collections, Yield,
Collection Agent Fees or any other amounts payable hereunder or under the Fee
Agreement (excluding franchise taxes imposed on such Affected Person by the
jurisdiction under the laws of which such Affected Person is organized or a
political subdivision thereof and income taxes of any kind); or

 

 

 

                    (ii) does or shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, purchases,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Affected Person which are not otherwise included in
the determination of the Alternate Base Rate or Eurodollar Rate (Reserve
Adjusted) hereunder;

9

--------------------------------------------------------------------------------



and the result of any of the foregoing is to increase the cost to such Affected
Person of owning the Receivable Interests in the Pool Receivables or to reduce
any amount receivable hereunder or under the Fee Agreement then, upon demand by
the related Purchaser Agent, the Seller shall pay to the related Purchaser Agent
within 30 days of the delivery of such demand, any additional amounts necessary
to compensate such Affected Person for such additional cost or reduced amount
receivable. Without limiting the Seller’s liability with respect to such
increases in capital or costs, such Affected Person shall, if possible, use its
reasonable best efforts to mitigate such increases in capital or costs.

                    (d) For the avoidance of doubt, any change in interpretation
of Accounting Research Bulletin No. 51 by the Financial Accounting Standards
Board or any other change in national or international generally accepted
principles of accounting (whether foreign or domestic) that would require the
consolidation of some or all of the assets and liabilities of any Purchaser or
Bank, including the assets and liabilities that are the subject of this
Agreement and/or other Transaction Documents, but excluding any assets and
liabilities that are currently consolidated with those of any Affected Person
(other than such Purchaser or Bank), shall constitute a change in the
interpretation, administration or application of a law, regulation, guideline or
request subject to Section 1.08(a), (b) and (c).

                    (e) The Administrative Agent shall promptly notify the
Seller if any event of which it has knowledge, which will entitle an Affected
Person to compensation pursuant to this Section 1.08. Notwithstanding the
foregoing, in the event that such notice is not given to the Seller by the
Administrative Agent, such Affected Person shall not be entitled to compensation
from the Administrative Agent for any additional costs incurred as a result of
such failure to notify.

                    SECTION 1.09.    Intended Characterization Security
Interest.

                    The Seller, the Purchasers, the Administrative Agent, the
Investors, the Banks and the Purchaser Agents intend that the sale, assignment
and transfer of the Receivable Interests to the Administrative Agent hereunder
shall be treated as a true sale for all purposes, other than federal and state
income tax purposes and accounting purposes. If, notwithstanding the intent of
the parties, the sale, assignment and transfer of the Receivable Interests is
not treated as a sale for all purposes, other than federal and state income tax
purposes, the sale, assignment and transfer of the Receivable Interests shall be
treated as a grant of, and the Seller does hereby grant to the Administrative
Agent, for its benefit and the ratable benefit of the Investors and the Banks,
and as collateral security for the performance by the Seller of all the terms,
covenants and agreements on the part of the Seller (whether as the Seller or
otherwise) to be performed under this Agreement or any document delivered in
connection with this Agreement, including the punctual payment when due of all
obligations of the Seller hereunder or thereunder, whether for indemnification
payments, fees, expenses or otherwise, the Seller hereby assigns to the
Administrative Agent for its benefit and the ratable benefit of the Investors
and the Banks, and hereby grants to the Administrative Agent for its benefit and
the ratable benefit of the Investors and the Banks, a security interest in, all
of the Seller’s right, title and interest in, to and under (but none of the
Seller’s obligations under) all of the following, whether now or hereafter
existing or arising:

10

--------------------------------------------------------------------------------



                    (a) each of the Transaction Documents to which it is a
party, including, without limitation, (i) all rights of the Seller to receive
moneys due or to become due under or pursuant to the Purchase Agreement,
(ii) all security interests and property subject thereto from time to time
purporting to secure payment of monies due or to become due under or pursuant to
the Purchase Agreement, (iii) all rights of the Seller to receive proceeds of
any insurance, indemnity, warranty or guaranty with respect to the Purchase
Agreement, (iv) claims of the Seller for damages arising out of or for breach of
or default under the Purchase Agreement, and (v) the right of the Seller to
compel performance and otherwise exercise all remedies thereunder,

                    (b) all Receivables, the Related Security with respect
thereto and the Collections and all other assets, including, without limitation,
accounts, chattel paper, instruments and general intangibles (as those terms are
defined in the UCC) owned by the Seller and not otherwise purchased or scheduled
to be purchased under this Agreement,

                    (c) the Controlled Account and all amounts on deposit
therein and all certificates and instruments, if any, from time to time
evidencing any of the foregoing and

                     (d) to the extent not included in the foregoing, all
proceeds of and all amounts received or receivable under any and all of the
foregoing.

                           The Administrative Agent, for the benefit of the
Investors, shall have, with respect to the foregoing, in addition to all the
other rights and remedies available to it, for the benefit of the Investors, all
of the rights and remedies of a secured party under the UCC.

                    SECTION 1.10.    [Reserved]

                    SECTION 1.11.    Sharing of Payments.

                    If any Purchaser (for purpose of this Section 1.11 only, a
“Recipient”) shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of setoff, or otherwise) on account of any interest in
the Capital owned by it in excess of its ratable share thereof, such Recipient
shall forthwith purchase from the Purchaser entitled to a share of such amount
participations in the percentage interests owned by such Persons as shall be
necessary to cause such Recipient to share the excess payment ratably with each
such other Person entitled thereto; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such Recipient, such
purchase from each such other Person shall be rescinded and each such other
Person shall repay to the Recipient the purchase price paid by such Recipient
for such participation to the extent of such recovery, together with an amount
equal to such other Person’s ratable share (according to the proportion of (a)
the amount of such other Person’s required payment to (b) the total amount so
recovered from the Recipient) of any interest or other amount paid or payable by
the Recipient in respect of the total amount so recovered.

11

--------------------------------------------------------------------------------



                    SECTION 1.12.    Repurchase Option.

                    So long as no Event of Termination or Incipient Event of
Termination would occur or be continuing after giving effect thereto, the Seller
shall have the right to repurchase all, but not less than all, of the Receivable
Interests held by the Investors and the Banks upon not less than thirty (30)
days prior written notice to the Purchaser Agents. Such notice shall specify the
date that the Seller desires that such repurchase occur (such date, the
“Repurchase Date”). On the Repurchase Date, the Seller shall transfer to the
Purchaser Agents’ Account in immediately available funds an amount equal to (i)
the Capital of the Receivable Interests held by the Investors and the Banks,
(ii) all accrued and unpaid Yield thereon to the Repurchase Date, (iii) all
accrued and unpaid fees owing to the Investors and the Banks under the Fee
Agreements, (iv) the Liquidation Fee owing to the Investors and the Banks in
respect of such repurchase and (v) all expenses and other amounts payable
hereunder to any of the Administrative Agent, the Purchaser Agents, the
Investors and the Banks (including, without limitation, reasonable attorneys’
fees and disbursements). Any repurchase pursuant to this Section 1.12 shall be
made without recourse to or warranty by the Administrative Agent, the Purchaser
Agents, the Investors or the Banks (except for a warranty that all Receivable
Interests repurchased are transferred free of any lien, security interest or
Adverse Claim created solely by the actions of the Administrative Agent, the
Purchaser Agents, the Investors or the Banks). Further, on the Repurchase Date
the Bank Commitments for all the Banks shall terminate, each of the Commitment
Termination Date and Facility Termination Date shall have occurred, and no
further purchases or reinvestments of Collections shall be made hereunder.

                    SECTION 1.13.    Term-out Provisions.

                    (a) Extension of Term. The Seller may, at any time during
the period which is no more than forty-five (45) days or less than thirty (30)
days immediately preceding the Commitment Termination Date (as such date may
have previously been extended pursuant to this Section 1.13), request that the
then applicable Commitment Termination Date be extended for an additional 364
days. Any such request shall be in writing and delivered to the Purchaser
Agents, and shall be subject to the following conditions: (i) no Purchaser shall
have an obligation to extend the Commitment Termination Date at any time, and
(ii) any such extension with respect to any Purchaser shall be effective only
upon the written agreement of such Purchaser and the related Purchaser Agent,
the Administrative Agent, the Seller and the Collection Agent. Each Purchaser
will respond to any such request no later than the fifteenth day prior to the
Commitment Termination Date (the “Response Deadline”), provided, that a failure
by any Purchaser to respond by the Response Deadline shall be deemed to be a
rejection of the requested extension. Notwithstanding the foregoing, the
Commitment Termination Date shall not occur as a result of any Purchaser’s
failure to agree to any such extension (each such Purchaser being a “Nonrenewing
Purchaser”) if, on or prior to such date (the “Scheduled Commitment Termination
Date”), either (i) such Nonrenewing Purchaser is replaced by another Purchaser
which has a Bank Commitment equal to such Nonrenewing Purchaser, or (ii) the
Seller requests a Term-out Period Advance to be made by the Bank related to such
Nonrenewing Purchaser in accordance with the provisions of Section 1.13(b) and
(c) on the Scheduled Commitment Termination Date.

12

--------------------------------------------------------------------------------



                    (b) Term-out Period Advances. No later than 11:00 a.m. (New
York City time) on the Scheduled Commitment Termination Date following its
receipt of written request therefor from the Seller and subject to the
satisfaction of the applicable conditions precedent set forth in paragraph 2 of
Exhibit II, each Bank related to such Nonrenewing Purchaser shall (i) establish
such Purchaser’s Term-out Period Account and (ii) make a Term-out Period Advance
by depositing, in same day funds to such Purchaser’s Term-out Period Account, an
amount equal to such Nonrenewing Purchaser’s Bank Commitment as of such date.
The Seller or its appointed agent shall invest the amounts on deposit in such
Purchaser’s Term-out Period Account, and the proceeds of such investments, only
in Eligible Investments. All earnings on any such Eligible Investments shall be
applied pursuant to Section 1.13(f) to offset the Yield payable to such
Nonrenewing Purchaser in respect of its Term-out Advance.

                    (c) Term-out Period Account Funded Advances. No later than
12:00 noon (New York City time), on the Scheduled Commitment Termination Date on
which each Bank related to Nonrenewing Purchasers makes the initial deposit into
the related Term-out Period Accounts in accordance with Section 1.13(b), the
applicable Purchaser Agent will withdraw from each such Purchaser’s Term-out
Period Account an amount equal to such Purchaser’s ratable share of the Capital.
During the Term-out Period, all additional purchases to be made by any
Nonrenewing Purchaser pursuant to Section 1.02 shall be made by such Purchaser
by withdrawing funds from such Purchaser’s Term-out Period Account; provided
that all the applicable conditions set forth in paragraph 2 of Exhibit II hereto
will be satisfied.

                    (d) Maturity. All Term-out Period Advances shall be due and
payable in full by the Seller on the Facility Termination Date.

                    (e) Use of Proceeds; Security Interest in Term-out Period
Account. The Seller hereby agrees that it shall use the proceeds of the Term-out
Period Advances solely to fund and maintain the Term-out Period Account for the
purpose of funding additional purchases from time to time. The Seller hereby
grants to each applicable Nonrenewing Purchaser, a security interest in such
Nonrenewing Purchaser’s Term-out Period Account, all funds from time to time
credited thereto, all financial assets (including, without limitation, Eligible
Investments) from time to time acquired with any such funds or otherwise
credited to such Term-out Period Account, all interest, dividends, cash,
instruments and other investment property from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
funds or such financial assets, and all proceeds of, collateral for, and
supporting obligations relating to any and all of the foregoing. The grant of a
security interest by the Seller to each such Nonrenewing Purchaser pursuant to
this Section secures the payment of the Seller’s obligation to repay the
applicable Term-out Period Advances, and to pay Yield thereon, pursuant to the
terms of this Agreement.

                    (f) Term-out Period Accounts. Earnings on any Eligible
Investments in a Term-out Period Account shall be applied to offset the Yield
payable to the related Purchaser on any date upon which Yield is payable to such
Purchaser hereunder.

                    (g) Term-out Period Advance Rate. Each Term-out Period
Advance shall accrue Yield for each day during its Fixed Period at the Term-out
Period Advance Rate.

13

--------------------------------------------------------------------------------



                    (h) [Reserved.]

                    (i) Reinvestment of Returned Capital. For the avoidance of
doubt and in relation to Section 4.09, all the payments in respect of the
Capital shall be made to each Purchaser’s Term-out Period Account and shall be
available to be reinvested in additional undivided percentage interests in the
Pool Receivables.

                    (j) Commitment Renewal. After providing a Term-out Period
Advance, the Seller, at any time during the Term-out Period, can request the
reinstatement and extension of the Commitment Termination Date, provided that
any such reinstatement and extension shall be granted by each Purchaser in its
sole discretion and shall not extend by more than 364 days beyond the date of
grant (the “Commitment Renewal”). Upon the effectiveness of any such Commitment
Renewal, with respect to a Purchaser and its related Bank (i) such Purchaser
shall advance funds in an amount equal to the portion of Capital outstanding
funded through withdrawals from such Bank’s Term-out Period Account to the
Seller for deposit in such Term-out Period Account, (ii) all Eligible
Investments held in such Term-out Period Account shall be liquidated and (iii)
such Bank shall be paid in full its outstanding Term-out Period Advance together
with all accrued and unpaid Yield thereon using first all amounts on deposit in
such Term-out Period Account to satisfy such amounts. Upon payment in full of
such Term-out Period Advance, the security interest of the Bank in such Term-out
Period Account automatically shall be released.

                    (k) Nonrenewal by one Purchaser. For the avoidance of doubt,
as long as one Purchaser renews or makes a Term-out Period Advance, the failure
of the other Purchaser to renew or whose related Bank has not been requested to
make a Term-out Period Advance by the Seller shall not result in the Facility
Termination Date being triggered.

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS; EVENTS OF TERMINATION

                    SECTION 2.01.    Representations and Warranties; Covenants.

                    The Seller hereby makes the representations and warranties,
and hereby agrees to perform and observe the covenants, set forth in Exhibits
III and IV, respectively, hereto.

                    SECTION 2.02.    Events of Termination.

                    If any of the Events of Termination set forth in Exhibit V
hereto shall occur and be continuing, the Administrative Agent or a Purchaser
Agent may, by notice to the Seller, take either or both of the following
actions: (x) declare the Facility Termination Date and the Commitment
Termination Date to have occurred (in which case the Facility Termination Date
and the Commitment Termination Date shall be deemed to have occurred) and
(y) without limiting any right under this Agreement to replace the Collection
Agent, designate another Person to succeed the then current Collection Agent as
the Collection Agent; provided that, automatically upon the occurrence of any
event (without any requirement for the passage of time or the giving of notice)
described in paragraphs (g) or (i) of Exhibit V, the Facility Termination Date
and the Commitment Termination Date shall occur. Upon any such declaration or
designation or upon any such automatic termination, the Investors, the Banks,
the Administrative Agent and each Purchaser Agent shall have (a) the rights of
the Seller as “Buyer” under the Purchase Agreement and (b) in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided after default under the UCC of the appropriate
jurisdiction or jurisdictions and under other applicable law, which rights and
remedies shall be cumulative.

14

--------------------------------------------------------------------------------



ARTICLE III

INDEMNIFICATION

                    SECTION 3.01.    Indemnities by the Seller.

                    Without limiting any other rights that the Administrative
Agent, the Purchaser Agents, the Investors, the Banks or any entity that
provides liquidity or credit enhancement or any of their respective Affiliates
or any of their respective employees, officers, directors, agents or counsel
(each, an “Indemnified Party”) may have hereunder or under applicable law, the
Seller hereby agrees to indemnify each Indemnified Party from and against any
and all claims, damages, costs, expenses, losses and liabilities (including
reasonable attorneys’ fees) (all of the foregoing being collectively referred to
as “Indemnified Amounts”) arising out of or resulting from this Agreement or the
ownership of Receivable Interests or in respect of any Receivable or any
Contract, excluding, however, (a) Indemnified Amounts to the extent resulting
from gross negligence or willful misconduct on the part of such Indemnified
Party, (b) recourse for uncollectible Receivables or (c) any income taxes or any
other tax or fee measured by income incurred by such Indemnified Party, arising
out of or as a result of this Agreement or the ownership of Receivable Interests
or in respect of any Receivable or any Contract. Without limiting or being
limited by the foregoing (but subject to the aforementioned exclusions), the
Seller shall pay on demand to each Indemnified Party any and all amounts
necessary to indemnify such Indemnified Party from and against any and all
Indemnified Amounts relating to or resulting from any of the following:

 

 

 

                    (i) the creation of an undivided percentage ownership or
security interest in any Receivable that purports to be part of the Net
Receivables Pool Balance but that is not at the date of the creation of such
interest an Eligible Receivable;

 

 

 

                    (ii) any representation or warranty or statement made or
deemed made by the Seller (or any of its officers) pursuant to this Agreement
and the other Transaction Documents that shall have been incorrect when made or
deemed made;

 

                    (iii) the failure by the Seller or any of the Originators to
comply with any applicable law, rule or regulation with respect to any Pool
Receivable or the related Contract; or the failure of any Pool Receivable or the
related Contract to conform to any such applicable law, rule or regulation;

 

 

 

                    (iv) the failure to vest and maintain vested in the
Administrative Agent on behalf of the Investors and the Banks (a) a first
priority perfected undivided percentage ownership or security interest, to the
extent of each Receivable Interest, in the Receivables in, or purporting to be
in, the Receivables Pool and the Related Security and Collections in respect
thereof or (b) a first priority perfected security interest as provided in
Section 1.09, in each case free and clear of any Adverse Claim;

15

--------------------------------------------------------------------------------



 

 

 

                    (v) the failure to have filed, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivables in, or purporting to be in, the Receivables Pool and the Related
Security and Collections in respect thereof, whether at the time of any purchase
or reinvestment or at any subsequent time;

 

 

 

                    (vi) without double counting for any Dilution for which a
deemed collection has been received under Section 1.04(e)(i) of this Agreement,
any dispute, claim, offset or defense (other than discharge in bankruptcy of the
Obligor or any other credit related loss) of the Obligor to the payment of any
Receivable in, or purporting to be in, the Receivables Pool (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
goods or services related to such Receivable or the furnishing or failure to
furnish such goods or services or relating to collection activities with respect
to such Receivable (to the extent such collection activities were performed by
the Seller or any of its Affiliates acting as Collection Agent);

 

 

 

                    (vii) any failure of the Seller to perform its duties or
obligations in accordance with the provisions hereof (including any failure to
comply with the covenants contained in Exhibit IV) or of any of the Transaction
Documents to which it is a party, or under any Contract;

 

 

 

                    (viii) any products liability or other claim, investigation
or proceeding (including any claim for unpaid sales, excise or other taxes)
arising out of or in connection with the goods or services or merchandise or
insurance that are the subject of any Contract;

 

 

 

                    (ix) the commingling by the Seller or any of its Affiliates
(United Rentals, as Collection Agent or otherwise) of Collections of Pool
Receivables at any time with other funds or the failure of Collections to be
deposited into the Controlled Account;

 

 

 

                    (x) any investigation, litigation or proceeding related to
this Agreement or the ownership of Receivable Interests or in respect of any
Receivable or Related Security;

 

 

 

                    (xi) any Collection Agent Fees or other costs and expenses
payable to any replacement Collection Agent, to the extent in excess of the
Collection Agent Fees payable to the Collection Agent hereunder; or

 

 

 

                    (xii) any claim brought by any Person other than an
Indemnified Party arising from any activity by the Seller or any Affiliate of
the Seller in servicing, administering or collecting any Receivable.

16

--------------------------------------------------------------------------------



ARTICLE IV

ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES

                    SECTION 4.01.    Designation of Collection Agent.

                    The servicing, administration and collection of the Pool
Receivables shall be conducted by the Collection Agent so designated hereunder
from time to time. Until the Administrative Agent, with the consent of each
Purchaser Agent, gives prior notice to the Seller of the designation of a new
Collection Agent in accordance with the terms hereof, United Rentals is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Collection Agent pursuant to the terms hereof. The Administrative Agent, with
the consent of each Purchaser Agent, at any time after the occurrence of an
Event of Termination may designate as Collection Agent any Person (including
itself) to succeed United Rentals or any successor Collection Agent, if such
Person shall consent and agree to the terms hereof. The Collection Agent may (a)
with the prior consent of the Administrative Agent and each Purchaser Agent,
subcontract with any other Person for the servicing, administration or
collection of the Pool Receivables, or (b) without the prior consent of the
Administrative Agent and each Purchaser Agent but with 30 days written notice to
the Administrative Agent and each Purchaser Agent, subcontract with an Affiliate
of the Collection Agent for the servicing, administration or collection of the
Pool Receivables. Any such subcontract shall not affect the Collection Agent’s
liability for performance of its duties and obligations pursuant to the terms
hereof. Any termination of the Collection Agent shall also terminate such
subcontract.

                    SECTION 4.02.    Duties of Collection Agent.

                    (a) The Collection Agent shall take or cause to be taken all
such actions as may be necessary or advisable to collect each Pool Receivable
from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy. The Seller, the Administrative Agent and the
Purchaser Agents hereby appoint the Collection Agent, from time to time
designated pursuant to Section 4.01, as agent for themselves and for the
Investors and the Banks to enforce their respective rights and interests in the
Pool Receivables and the Related Security. In performing its duties as
Collection Agent, the Collection Agent shall exercise the same care and apply
the same policies as it would exercise and apply if it owned such Receivables
and shall act in the best interests of the Seller, the Administrative Agent,
each Purchaser Agent, the Investors and the Banks.

                    (b) The Collection Agent shall administer the Collections in
accordance with the procedures described in Section 1.04 and shall perform the
other obligations of the “Collection Agent” set forth in this Agreement.

                    (c) If no Event of Termination or Incipient Event of
Termination shall have occurred and be continuing, United Rentals, while it is
the Collection Agent, may, in accordance with the Credit and Collection Policy,
extend the maturity or adjust the Outstanding Balance or otherwise modify the
payment terms of any Receivable as it deems appropriate to maximize Collections
thereof; provided, that such modification shall not (i) alter the status of the
Pool Receivable as a Delinquent Receivable or Defaulted Receivable, or (ii)
limit the rights of the Administrative Agent, Purchaser Agents, Banks or
Investors.

17

--------------------------------------------------------------------------------



                    (d) The Collection Agent shall hold in trust for the Seller
and each Investor and Bank, in accordance with their respective interests, all
documents, instruments and records (including, without limitation, computer
tapes or disks) which evidence or relate to Pool Receivables.

                    (e) The Collection Agent shall, as soon as practicable
following receipt, turn over to the Seller to whom any cash collections or other
cash proceeds is received with respect to Receivables not constituting Pool
Receivables.

                    (f) The Collection Agent shall, from time to time at the
request of the Administrative Agent or any Purchaser Agent, furnish to the
Administrative Agent or such Purchaser Agent (promptly after any such request) a
calculation of the amounts set aside for the Investors and the Banks pursuant to
Section 1.04(b).

                    (g) On or before the twelfth Business Day of each month, the
Collection Agent shall prepare and forward to the Administrative Agent and each
Purchaser Agent a Monthly Report relating to the Receivable Interests
outstanding on the last day of the immediately preceding month. On or before the
first Business Day of each week, the Collection Agent shall prepare and forward
to the Administrative Agent and each Purchaser Agent a Weekly Report as of the
last Business Day of the previous week; provided that no Weekly Report is due if
Capital is equal to zero; provided, further, that a Weekly Report shall be
provided to the Administrative Agent before Capital can be increased from zero.
On any Business Day during the continuation of any Daily Report Trigger Event,
the Collection Agent shall prepare and forward to the Administrative Agent and
each Purchaser Agent a Daily Report as of the previous Business Day; provided
that no Daily Report is due if Capital is equal to zero; provided, further, that
a Daily Report shall be provided to the Administrative Agent and each Purchaser
Agent before Capital can be increased from zero during the continuation of a
Daily Report Trigger Event.

                    SECTION 4.03.    Certain Rights of the Administrative Agent.

                    (a) The Administrative Agent is authorized at any time after
the occurrence of an Event of Termination to deliver to the Controlled Account
Bank the Notice of Effectiveness provided for in the Controlled Account
Agreement. The Seller hereby transfers to the Administrative Agent the exclusive
control of the Controlled Account to which the Obligors of Pool Receivables
shall make payments, subject only to the Administrative Agent’s delivery of such
Notice of Effectiveness. The Seller shall take any actions reasonably requested
by the Administrative Agent to effect such transfer of control of the Controlled
Account to the Administrative Agent. All amounts in the Controlled Account that
represent Collections of Receivables may, in accordance with this Agreement, be
deposited into the respective Purchaser Agent’s Account, pro rata in accordance
with outstanding Capital.

                    (b) At any time following an Event of Termination or an
Incipient Event of Termination:

18

--------------------------------------------------------------------------------



 

 

 

                    (i) The Administrative Agent may direct the Obligors of Pool
Receivables that all payments thereunder be made directly to the Administrative
Agent or its designee.

 

 

 

                    (ii) At the Seller’s expense the Administrative Agent may,
and at the request of the Administrative Agent the Seller shall, notify each
Obligor of Pool Receivables of the ownership of Receivable Interests under this
Agreement and the other Transaction Documents and direct that payments be made
directly to the Administrative Agent or its designee.

 

 

 

                    (iii) At the Administrative Agent’s request and at the
Seller’s expense, the Seller and the Collection Agent shall (x) assemble all of
the documents, instruments and other records (including, without limitation,
computer tapes and disks) that evidence or relate to the Pool Receivables and
the related Contracts and Related Security, or that are otherwise necessary or
desirable to collect the Pool Receivables, and shall make the same available to
the Administrative Agent and each Purchaser Agent at a place selected by the
Administrative Agent or its designee, (y) segregate all cash, checks and other
instruments received by it from time to time constituting Collections of Pool
Receivables in a manner acceptable to the Administrative Agent and each
Purchaser Agent, and (z) promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee.

                    (c) The Seller and the Collection Agent each irrevocably
authorizes the Administrative Agent at any time and from time to time in the
sole discretion of the Administrative Agent, and appoints the Administrative
Agent as its attorney-in-fact, to act on behalf of the Seller and the Collection
Agent (i) to execute on behalf of the Seller as debtor (if required) and to file
financing statements necessary or desirable in the Administrative Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Administrative Agent, on behalf of the Purchaser Agents and the
Banks, in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the interests of the Purchasers in the
Receivables; provided that nothing in this Section 4.03(c) shall authorize the
Administrative Agent to take any action to effect any release of the security
interests of third parties in the Identifiable Combined Assets or the Equipment
Sale Receivables without the prior written consent of the Seller and the
Collection Agent. This appointment is coupled with an interest and is
irrevocable.

                    SECTION 4.04.    Rights and Remedies.

                    (a) If the Collection Agent fails to perform any of its
obligations under this Agreement, the Administrative Agent may (but shall not be
required to) itself perform, or cause performance of, such obligation; and the
Administrative Agent’s costs and expenses incurred in connection therewith shall
be payable by the Seller (if the Collection Agent that fails to so perform is
United Rentals or any of its Affiliates).

19

--------------------------------------------------------------------------------



                    (b) The Seller and the Originators shall perform their
respective obligations under the Contracts related to the Pool Receivables to
the same extent as if Receivable Interests had not been sold and the exercise by
the Administrative Agent on behalf of the Purchaser Agents, the Investors and
the Banks of their rights under this Agreement shall not release the Collection
Agent, any Originator or the Seller from any of their duties or obligations with
respect to any Pool Receivables or related Contracts. Neither the Administrative
Agent, the Purchaser Agents, the Investors nor the Banks shall have any
obligation or liability with respect to any Pool Receivables or related
Contracts, nor shall any of them be obligated to perform the obligations of the
Seller or the Originators thereunder.

                    (c) In the event of any conflict between the provisions of
this Article and Article VI of the Purchase Agreement, the provisions of this
Agreement shall control.

                    SECTION 4.05.    Further Actions Evidencing Purchases.

                    (a) The Seller will, and will require that each of the
Originators will, from time to time, at its own expense, promptly execute and
deliver all further instruments and documents and take all further actions that
may be reasonably necessary or desirable, or that the Administrative Agent or
any Purchaser Agent may reasonably request, to perfect, protect or more fully
evidence the Receivable Interests in the Pool Receivables purchased hereunder,
or to enable the Investors, the Banks or the Administrative Agent to exercise
and enforce their respective rights and remedies hereunder. Without limiting the
foregoing, the Seller or the Originators will, upon the request of the
Administrative Agent or any Purchaser Agent

 

 

 

                    (i) execute and file such financing or continuation
statements, or amendments thereto, and such other instruments and documents,
that may be reasonably necessary or desirable, or that the Administrative Agent
or any Purchaser Agent may reasonably request, to perfect, protect or evidence
such Receivable Interests in the Pool Receivables; and

 

 

 

                    (ii) mark conspicuously (which marking may be done
electronically) each invoice evidencing each Pool Receivable with a legend,
acceptable to the Administrative Agent and the Purchaser Agents, evidencing that
Receivable Interests therein have been sold;

          provided that nothing in this Section 4.05(a) shall require the Seller
to take any action with respect to the Identifiable Combined Assets or the
Equipment Sale Receivables.

                    (b) The Seller authorizes the Administrative Agent to file
financing or continuation statements, and amendments thereto and assignments
thereof, relating to the Pool Receivables, the Related Security and the
Collections with respect thereto. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by law.

                    (c) The Seller authorizes the Administrative Agent to take
any and all steps in the Seller’s name and on behalf of the Seller that are
necessary or desirable, in the determination of the Administrative Agent, to
collect amounts due under the Pool Receivables, including, without limitation,
endorsing the Seller’s name on checks and other instruments representing
Collections of Pool Receivables and enforcing the Pool Receivables and the
Related Security.

20

--------------------------------------------------------------------------------



                    SECTION 4.06.    Covenants of the Collection Agent and the
Seller.

                    (a) Audits. The Collection Agent and the Seller will, and
will require that each of the Originators will, from time to time during regular
business hours as requested by the Administrative Agent, permit the
Administrative Agent

 

 

 

                    (i) to conduct periodic audits of the Receivables, the
Related Security and the related books and records and collections systems of
the Collection Agent, the Seller and the Originators,

 

 

 

                    (ii) to examine and make copies of and abstracts from all
books, records and documents (including, without limitation, computer tapes and
disks) in the possession or under the control of the Collection Agent, the
Seller or the Originators relating to Pool Receivables and the Related Security,
including, without limitation, the Contracts, and

 

 

 

                    (iii) upon reasonable prior notice, to visit the offices and
properties of the Collection Agent, the Seller or the Originators for the
purpose of examining such materials described in clause (ii) above, and to
discuss matters relating to Pool Receivables and the Related Security or the
Collection Agent’s performance hereunder with any of the officers or employees
of the Collection Agent, the Seller or the Originators having knowledge of such
matters; provided, that, unless an Event of Termination or Incipient Event of
Termination have occurred and be continuing, neither the Seller nor the
Collection Agent shall be required to permit the Administrative Agent to conduct
any of the actions contained in this Section 4.06(a) more often than once every
twelve months.

Upon the Administrative Agent’s or any Purchaser Agent’s request, (which, at any
time prior to the occurrence of an Event of Termination or any Incipient Event
of Termination shall be no more frequent than once every twelve months,
excluding the report to be initiated in July 2005), the Seller will, at its
expense, appoint independent public accountants (which may, with the consent of
the Administrative Agent and the Purchaser Agents, be United Rentals’ regular
independent public accountants), or utilize the Administrative Agent’s
representatives or auditors, to prepare and deliver to the Administrative Agent
a written report with respect to the Receivables and the Credit and Collection
Policy (including, in each case, the systems, procedures and records relating
thereto) on a scope and in a form reasonably requested by the Administrative
Agent.

                    (b) Change in Credit and Collection Policy. The Collection
Agent will not make any change in the character of its business or Credit and
Collection Policy or any Contract that would impair the collectibility of any
Pool Receivable or the enforceability of any related Contract or the ability of
United Rentals (if it is acting as Collection Agent) to perform its obligations
under this Agreement.

21

--------------------------------------------------------------------------------



                    (c) Payment of Sales Taxes. The Collection Agent will, and
will require in its agreement with the Originators that each Originator will,
pay all sales, excise or other taxes with respect to the Receivables to the
applicable taxing authority when due, and will, upon the request of the
Administrative Agent or any Purchaser Agent, provide the Administrative Agent or
such Purchaser Agent with evidence of such payment.

                    (d) Termination of Credit Agreement. The Collection Agent
shall notify the Administrative Agent and each Purchaser Agent of the
termination of the Credit Agreement by the lenders thereunder as soon as
reasonably practicable, but in any event within one (1) Business Day of the
earlier of receipt by the Collection Agent or any Originator of notice of such
termination and the effectiveness of such termination.

                    SECTION 4.07.    Indemnities by the Collection Agent.

                    Without limiting any other rights that the Administrative
Agent, each Purchaser Agent, any Investor, any Bank or any of their respective
Affiliates or agents (each, a “Special Indemnified Party”) may have hereunder or
under applicable law, and in consideration of its appointment as Collection
Agent, the Collection Agent hereby agrees to indemnify each Special Indemnified
Party from and against any and all claims, damages, costs, expenses, losses and
liabilities (including reasonable attorneys’ fees) (all of the foregoing being
collectively referred to as “Special Indemnified Amounts”) arising out of or
resulting from any of the following (excluding, however, (a) Special Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of a Special Indemnified Party, (b) recourse for uncollectible
Receivables or (c) any income taxes or any other tax or fee measured by income
incurred by such Special Indemnified Party arising out of or as a result of this
Agreement or the ownership of Receivable Interests or in respect of any
Receivable or any Contract):

 

 

 

                    (i) any representation or warranty or statement made by the
Collection Agent under or in connection with this Agreement or the Transaction
Documents that shall have been incorrect in any material respect when made or
deemed made;

 

 

 

                    (ii) the failure by the Collection Agent or the Originators
to comply with any applicable law, rule or regulation with respect to any Pool
Receivable or Contract, including payment of all unpaid sales, excise or other
taxes when due;

 

 

 

                    (iii) any failure of the Collection Agent to perform its
duties or obligations in accordance with the provisions of this Agreement;

 

 

 

                    (iv) the commingling of Collections of Pool Receivables at
any time by the Collection Agent with other funds;

 

 

 

                    (v) any action or omission by the Collection Agent not in
compliance with its Credit and Collection Policy that has the effect of reducing
or impairing the rights of the Investors or the Banks with respect to any Pool
Receivable or the value of any Pool Receivable;

22

--------------------------------------------------------------------------------



 

 

 

                    (vi) any claim brought by any Person other than a Special
Indemnified Party arising from any activity by the Collection Agent or its
Affiliates in servicing, administering or collecting any Pool Receivable; or

 

 

 

                    (vii) any dispute, claim, offset or defense of the Obligor
to the payment of any Receivable in, or purporting to be in, the Receivables
Pool as a result of the collection activities with respect to such Receivable by
the Collection Agent.

                    SECTION 4.08.    Representations and Warranties of the
Collection Agent.

                    The Collection Agent represents and warrants as follows:

                    (a) The Collection Agent is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified to do business, and is in good standing, in
every jurisdiction where the nature of its business requires it to be so
qualified, except where the failure to so qualify would not be expected to have
a material adverse effect on the Collection Agent’s ability to perform its
duties or obligations with respect to the Receivables Pool or on the Receivables
Pool.

                    (b) The execution, delivery and performance by the
Collection Agent of this Agreement and any other Transaction Document to be
delivered by it (i) are within the Collection Agent’s corporate powers, (ii)
have been duly authorized by all necessary corporate action and (iii) do not
contravene (1) the Collection Agent’s charter or by-laws, (2) any law, rule or
regulation applicable to the Collection Agent or (3) any contractual restriction
binding on or affecting the Collection Agent or its property, the violation of
which could reasonably be expected to have Material Adverse Effect on the
collectibility of any Pool Receivable or on the performance of the Collection
Agent hereunder. This agreement has been duly executed and delivered by the
Collection Agent.

                    (c) No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Collection Agent
of this Agreement or any other document to be delivered by it hereunder other
than those obtained by the Collection Agent.

                    (d) This Agreement constitutes the legal, valid and binding
obligation of the Collection Agent enforceable against the Collection Agent in
accordance with its terms subject to bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

                    (e) If the Collection Agent is United Rentals or one of its
Affiliates, each Monthly Report, Weekly Report, Daily Report, information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished at any time by or on behalf of United Rentals to the Administrative
Agent, the Purchaser Agents, the Investors or the Banks in connection with this
Agreement is correct in all material respects as of its date or (except as
otherwise disclosed to the Administrative Agent, the Purchaser Agents, the
Investors or the Banks, as the case may be, at such time) as of the date so
furnished, and, as of such date, no such document contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements contained therein, in the light of the circumstances under which
they were made, not misleading.

23

--------------------------------------------------------------------------------



                    (f) All sales, excise or other taxes with respect to the
goods, insurance or services that are the subject of any Contract for a
Receivable have been paid when due.

                    SECTION 4.09.    Payments during the Term-out Period.

                    Notwithstanding anything herein to the contrary, all
payments in respect of Capital hereunder during the Term-out Period to any
Nonrenewing Purchaser (or to the related Purchaser Agent) shall be made to such
Purchaser’s Term-out Period Account.

ARTICLE V

THE ADMINISTRATIVE AGENT

                    SECTION 5.01.    Authorization and Action.

                    Each Investor and each Bank hereby appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Purchaser
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. Upon receipt of any report, notice, information or other
document, certificate or instrument delivered by the Collection Agent or any
Affiliate pursuant to the terms of the Transaction Documents, the Administrative
Agent shall promptly forward a copy to each Purchaser Agent.

                    SECTION 5.02.    Administrative Agent’s Reliance, Etc.

                    Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by them as Administrative Agent under or in connection with this
Agreement (including, without limitation, the Administrative Agent’s servicing,
administering or collecting Pool Receivables as Collection Agent), except for
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Administrative Agent:

                    (a) may consult with legal counsel (including counsel for
the Seller, the Originators or the Collection Agent), independent certified
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts;

                    (b) makes no warranty or representation to any Investor or
Bank (whether written or oral) and shall not be responsible to any Investor or
Bank for any statements, warranties or representations (whether written or oral)
made in or in connection with this Agreement;

24

--------------------------------------------------------------------------------



                    (c) shall not have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
this Agreement on the part of the Seller, the Originators or the Collection
Agent or to inspect the property (including the books and records) of the Seller
or the Collection Agent;

                    (d) shall not be responsible to any Investor or Bank for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; and

                    (e) shall incur no liability under or in respect of this
Agreement by acting upon any notice (including notice by telephone), consent,
certificate or other instrument or writing (which may be by telecopier or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

                    SECTION 5.03.    Indemnification of Administrative Agent.

                    Each Bank agrees to indemnify the Administrative Agent,
solely in its capacity as Administrative Agent (to the extent not reimbursed by
or on behalf of the Seller), ratably according to its respective Bank
Commitment, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or the other transactions related hereto or any action taken
or omitted by the Administrative Agent under this Agreement or the other
transaction related hereto, provided that no Bank shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.

                    SECTION 5.04.    Calyon and Affiliates.

                    With respect to any Receivable Interest or interest therein
owned by it, Calyon shall have the same rights and powers under this Agreement
as any Bank and may exercise the same as though it were not Administrative
Agent. Calyon and any of its Affiliates may generally engage in any kind of
business with the Seller, the Collection Agent, the Originators or any Obligor,
any of their respective Affiliates and any Person who may do business with or
own securities of the Seller, the Collection Agent, the Originators or any
Obligor or any of their respective Affiliates, all as if Calyon were not the
Administrative Agent and without any duty to account therefor to the Investors
or the Banks.

                    SECTION 5.05.    Bank’s Purchase Decision.

                    Each Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, any of its Affiliates or any
other Bank and based on such documents and information as they have deemed
appropriate, made their own evaluation and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any of their Affiliates or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under this Agreement.

25

--------------------------------------------------------------------------------



                    SECTION 5.06.    [Reserved]

                    SECTION 5.07.    Notice of Event of Termination.

                    Neither any Purchaser Agent nor the Administrative Agent
shall be deemed to have knowledge or notice of the occurrence of an Event of
Termination unless such Person has received notice from another Purchaser Agent,
a Purchaser, the Seller or the Collection Agent referring to this Agreement,
stating that an Event of Termination has occurred hereunder and describing such
Event of Termination. If the Administrative Agent receives such a notice, it
shall promptly give notice thereof to each Purchaser Agent whereupon each such
Purchaser Agent shall promptly give notice thereof to its Purchasers. In the
event that either Purchaser Agent receives such a notice, it shall promptly give
notice thereof to the Purchasers and the other Purchaser Agent. The Purchaser
Agent shall take such action concerning an Event of Termination as may be
directed by the Purchaser Agents unless such action otherwise requires the
consent of all Purchasers), but until the Administrative Agent receives such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, as the Administrative Agent
deems advisable and in the best interests of the Purchasers and Purchaser
Agents.

ARTICLE VI

THE PURCHASER AGENTS

                    SECTION 6.01.    Authorization.

                    Atlantic, Calyon, and each Bank or other Person that has
entered into an Assignment and Acceptance with Atlantic or Calyon and each
assignee (directly or indirectly) of any such Purchaser, Bank or other Person,
which assignee has entered into an Assignment and Acceptance has appointed
Calyon as its Purchaser Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to such Purchaser
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. Liberty, Scotia Capital, and each Bank or other Person that
has entered into an Assignment and Acceptance with Liberty or Scotia Capital and
each assignee (directly or indirectly) of any such Purchaser, Bank or other
Person, which assignee has entered into an Assignment and Acceptance has
appointed Scotia Capital as its Purchaser Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
such Purchaser Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.

                    As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement of this Agreement), a
Purchaser Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the majority of its related Banks, and such instructions shall be binding upon
all of its related Investors and Banks; provided, however, that such Purchaser
Agent shall not be required to take any action which exposes such Purchaser
Agent to personal liability or which is contrary to this Agreement or applicable
law.

26

--------------------------------------------------------------------------------



                    SECTION 6.02.   Reliance by Purchaser Agent.

                    No Purchaser Agent or any of its respective directors,
officers, agents, representatives, employees, attorneys-in-fact or Affiliates
shall be liable for any action taken or omitted to be taken by it or them (in
their capacity as or on behalf of such Purchaser Agent) under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, a Purchaser
Agent:

                    (a) may consult with legal counsel, independent certified
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts;

                    (b) makes no warranty or representation to the
Administrative Agent, any other Purchaser Agent, any Investor or Bank (whether
written or oral) and shall not be responsible to the Administrative Agent, any
other Purchaser Agent, any Investor or Bank for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement;

                    (c) shall not have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Transaction Document on the part of the Seller, any
Originator, the Banks or the Collection Agent or to inspect the property
(including the books and records) of the Seller, any Originator, the Banks or
the Collection Agent;

                    (d) shall not be responsible to the Administrative Agent,
any other Purchaser Agent, any Investor or Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

                    (e) shall incur no liability under or in respect of this
Agreement by acting upon any notice (including notice by telephone), consent,
certificate or other instrument or writing (which may be by telecopier or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

                    SECTION 6.03.    Agent and Affiliates.

                    With respect to any Receivables Interest or interest therein
owned by a Purchaser Agent, such Purchaser Agent shall have the same rights and
powers under this Agreement as would any Bank and may exercise the same as
though it were not a Purchaser Agent. A Purchaser Agent and its respective
Affiliates may generally engage in any kind of business with the Seller, the
Collection Agent, the Banks, any Originator or any Obligor, any of their
respective Affiliates and any Person who may do business with or own securities
of the Seller, the Collection Agent, the Banks, any Originator or any Obligor or
any of their respective Affiliates, all as if no such Purchaser Agent were a
Purchaser Agent and without any duty to account therefor to the Investors or the
Banks. If any Purchaser Agent is removed as a Purchaser Agent, such removal will
not affect the rights and interests of such Purchaser Agent as a Bank.

27

--------------------------------------------------------------------------------



                    SECTION 6.04.    Notices.

                    A Purchaser Agent shall give each of its related Investors
and Banks prompt notice of each written notice received by it from the Seller or
the Administrative Agent pursuant to the terms of this Agreement.

                    SECTION 6.05.    Bank’s Purchase Decision.

                    Each Bank acknowledges that it has, independently and
without reliance upon any Purchaser Agent, any of its Affiliates or any other
Bank and based on such documents and information as it has deemed appropriate,
made its own evaluation and decision to enter into this Agreement. Each Bank
also acknowledges that it will, independently and without reliance upon any
Purchaser Agent, any of its Affiliates or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under this Agreement.

ARTICLE VII

MISCELLANEOUS

                    SECTION 7.01.    Amendments, Etc.

                    No amendment or waiver of any provision of this Agreement
and no consent to any departure by the Seller or the Collection Agent therefrom
shall be effective unless in a writing signed by the Administrative Agent, the
Banks, and each of the Purchaser Agents, as agent for the related purchaser,
and, in the case of any amendment, also signed by the Seller; provided, however,
that no amendment shall, unless signed by the Collection Agent in addition to
the Administrative Agent and the Purchaser Agents, affect the rights or duties
of the Collection Agent under this Agreement and provided further that any such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that, if
required by the securitization program documents governing any Purchaser’s
commercial paper program, no such amendment shall be effective until each rating
agency rating the Commercial Paper has received written notice of such amendment
and, in the case of material amendments, notified the related Purchaser Agent in
writing that such action will not result in a reduction or withdrawal of the
rating of any Commercial Paper. No failure on the part of the Investors, the
Banks, the Administrative Agent or the Purchaser Agents to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.

                    SECTION 7.02.    Notices, Etc.

                    All notices, demands, consents, requests and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing (which shall include electronic transmission), shall be personally
delivered, express couriered, electronically transmitted (in which case receipt
shall be confirmed by telephone and a hard copy shall also be sent by regular
mail) or mailed by registered or certified mail and shall, unless otherwise
expressly provided herein, be effective when received at the address specified
below for the listed parties or at such other address as shall be specified in a
written notice furnished to the other parties hereunder.

28

--------------------------------------------------------------------------------



 

 

 

If to the Seller:

 

 

 

UNITED RENTALS RECEIVABLES LLC II

 

Five Greenwich Office Park

 

Greenwich, CT 06830

 

Attention: Treasurer or Assistant Treasurer

 

Tel. No.: (203) 618-7202

 

Facsimile No.: (203) 622-4325

 

 

 

If to the Collection Agent:

 

 

 

UNITED RENTALS, INC.

 

5 Greenwich Office Park

 

Greenwich, CT 06830

 

Attention: Treasurer or Assistant Treasurer

 

Tel. No.: (203) 618-7202

 

Facsimile No.: (203) 622-4325

 

 

 

If to the Atlantic Purchaser Agent or the Administrative Agent:

 

 

 

CALYON NEW YORK BRANCH

 

1301 Avenue of the Americas

 

New York, NY 10019

 

Attention: Linda Yeung, Bill Wood and Tina Kourmpetis

 

Tel. No.: (212) 261-7250, (212) 261-7808, (212) 261-7814

 

Facsimile No.: (212) 459-3258

 

linda.yeung@us.calyon.com

 

bill.wood@us.calyon.com

 

tina.kourmpetis@us.calyon.com

 

 

 

If to the Liberty Purchaser Agent:

 

 

 

THE BANK OF NOVA SCOTIA

 

1 Liberty Plaza, 26th Floor

 

New York, NY 10006

 

Attention: Michael Eden / Alexander Jurecky

 

Tel. No.: (212) 225-5007 / (212) 225-5087

 

Facsimile No.: (212) 225-5290

29

--------------------------------------------------------------------------------



 

 

 

If to a Purchaser:

 

 

 

ATLANTIC ASSET SECURITIZATION LLC

 

c/o Lord Securities Corporation

 

Two Wall Street, 19th Floor

 

New York, NY 10005

 

Tel. No.: (212) 346-9000

 

Facsimile No.: (212) 346-9012

 

 

 

LIBERTY STREET FUNDING LLC

 

Global Securitization

 

445 Broad Hollow Rd.

 

Melville, NY 11747

 

Tel.No.: (631) 587-4700

 

Facsimile No.: (212) 302-8767

 

 

 

If to the Banks:

 

 

 

CALYON NEW YORK BRANCH

 

1301 Avenue of the Americas

 

New York, NY 10019

 

Attention: Linda Yeung, Bill Wood and Tina Kourmpetis

 

Tel. No.: (212) 261-7250, (212) 261-7808, (212) 261-7814

 

Facsimile No.: (212) 459-3258

 

linda.yeung@us.calyon.com

 

bill.wood@us.calyon.com

 

tina.kourmpetis@us.calyon.com

 

 

 

THE BANK OF NOVA SCOTIA

 

1 Liberty Plaza, 26th Floor

 

New York, NY 10006

 

Attention: Michael Eden / Alexander Jurecky

 

Tel. No.: (212) 225-5007 / (212) 225-5087

 

Facsimile No.: (212) 225-5290

                    SECTION 7.03.    Assignability.

                    (a) This Agreement and the Investors’ rights and obligations
herein (including ownership of each Receivable Interest in the Pool Receivables)
shall be assignable by participation or otherwise in whole or in part by the
Investors and their successors and assigns with the prior written consent of the
Seller, which consent shall not be unreasonably withheld or delayed; provided,
however, that the Seller’s consent shall not be required for any assignment or
participation from an Investor pursuant to the terms of its applicable liquidity
agreement. Each assignor of a Receivable Interest in the Pool Receivables or any
interest therein shall notify the applicable Purchaser Agent, the Administrative
Agent and the Seller of any such assignment. Each assignor of a Receivable
Interest in the Pool Receivables may, in connection with the assignment or
participation, disclose to the assignee or participant any information, relating
to the Seller or the Receivables, that was furnished to such assignor by or on
behalf of the Seller or by the Administrative Agent and the related Purchaser
Agent; provided that, prior to any such disclosure, the assignee or participant
agrees to preserve the confidentiality of any confidential information relating
to the Seller received by it from any of the foregoing entities.

30

--------------------------------------------------------------------------------



                    (b) Each Bank may assign, with the prior written consent of
the Seller, which consent shall not be unreasonably withheld or delayed, to any
Eligible Assignee or to any other Bank all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Bank Commitment and any Receivable Interests in the Pool
Receivables or interests therein owned by it). The parties to each such
assignment shall execute and deliver to the Administrative Agent and the related
Purchaser Agent an Assignment and Acceptance. In addition, Calyon, Scotia
Capital or any of their respective Affiliates may assign any of its rights
(including, without limitation, rights to payment of Capital and Yield) under
this Agreement to any Federal Reserve Bank without notice to or consent of the
Seller, the Administrative Agent or the Purchaser Agent.

                    (c) Subject to the prior written consent of the Seller,
which consent shall not be unreasonably withheld or delayed, this Agreement and
the rights and obligations of each Purchaser Agent and the Administrative Agent
herein shall be assignable by each Purchaser Agent and the Administrative Agent
and its successors and assigns.

                    (d) Neither the Seller nor the Collection Agent may assign
its rights or obligations hereunder or any interest herein without the prior
written consent of the Administrative Agent and each Purchaser Agent, which
consent shall not be unreasonably withheld or delayed.

                    (e) Without limiting any other rights that may be available
under applicable law, the rights of the Investors may be enforced through them
or by their agents.

                    SECTION 7.04.    Costs, Expenses and Taxes.

                    (a) In addition to the rights of indemnification granted
under Section 3.01 hereof, the Seller agrees to pay on demand all costs and
expenses in connection with the preparation, execution, delivery and
administration (including periodic auditing of Pool Receivables) of this
Agreement, any asset purchase agreement or similar agreement relating to the
sale or transfer of interests in Receivable Interests in the Pool Receivables
and the other documents and agreements to be delivered hereunder and thereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent and the Purchaser Agents, the Purchasers,
Calyon and Scotia Capital and their respective Affiliates and agents with
respect thereto and with respect to advising the Administrative Agent and the
Purchaser Agents, the Purchasers, Calyon and Scotia Capital and their respective
Affiliates and agents as to their rights and remedies under this Agreement, the
fees of the Rating Agencies associated with reviewing the Transaction Documents
and providing the rating confirmations of each Purchaser’s Commercial Paper
required in connection with the execution of this Agreement, and all costs and
expenses, if any (including reasonable counsel fees and expenses), of the
Administrative Agent and the Purchaser Agents, the Investors, the Banks and
their respective Affiliates and agents, in connection with the enforcement of
this Agreement and the other documents and agreements to be delivered hereunder.

31

--------------------------------------------------------------------------------



                    (b) To the extent not otherwise included in the Investor
Rate, the Seller shall pay, upon the receipt of an invoice, (i) any and all
commissions of placement agents and commercial paper dealers in respect of
commercial paper notes issued to fund the purchase or maintenance of any
Receivable Interest in the Pool Receivables, (ii) any and all costs and expenses
of any issuing and paying agent or other Person responsible for the
administration of the Purchasers’ commercial paper program in connection with
the preparation, completion, issuance, delivery or payment of commercial paper
notes issued to fund the purchase or maintenance of any Receivable Interest in
the Pool Receivables and (iii) any and all stamp and other taxes and fees
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other documents or agreements to be delivered hereunder. The
Seller agrees to save each Indemnified Party harmless from and against any
liabilities with respect to or resulting from any delay by the Seller in paying
or omission to pay such taxes and fees.

                    (c) The Seller also shall pay on demand all other reasonable
costs, expenses and taxes (excluding income taxes) incurred by a Purchaser or
any stockholder or agent of a Purchaser (“Other Costs”), including the
reasonable cost of administering the operations of such Purchaser, the
reasonable cost of auditing such Purchaser’s books by certified public
accountants, the cost of rating such Purchaser’s commercial paper by independent
financial Rating Agencies, the taxes (excluding income taxes) resulting from
such Purchaser’s operations, and the reasonable fees and out-of-pocket expenses
of counsel for any stockholder or agent of such Purchaser with respect to
advising as to rights and remedies under this Agreement, the enforcement of this
Agreement or advising as to matters relating to such Purchaser’s operations;
provided that the Seller and any other Persons who from time to time sell
receivables or interests therein to a Purchaser (“Other Sellers”) each shall be
liable for such Other Costs ratably in accordance with such Person’s usage under
its respective facility; and provided further that if such Other Costs are
attributable to the Seller and not attributable to any Other Seller, the Seller
shall be solely liable for such Other Costs.

                    SECTION 7.05.    No Proceedings.

                    Each of the Seller, the Administrative Agent, the Purchaser
Agents, the Collection Agent, each Investor, each Bank, each assignee of a
Receivable Interest or any interest therein and each entity that enters into a
commitment to purchase Receivable Interests or interests therein hereby agrees
that it will not institute against, or join any other Person in instituting
against, a Purchaser any proceeding of the type referred to in paragraph (g) of
Exhibit V for one year and one day after the latest maturing commercial paper
note issued by such Purchaser is paid in full.

                    SECTION 7.06.    Confidentiality.

                    Each of the parties agrees to maintain the confidentiality
of this Agreement and other Transaction Documents (and all drafts thereof);
provided that this Agreement may be disclosed to (a) each of the party’s
officers, directors, employees, outside auditors, legal counsel and Affiliates
who agree to hold such information confidential and then only in connection with
the proposed transaction, (b) third parties who agree in writing to hold such
information confidential, (c) any other commercial paper conduit administered by
Calyon or Scotia Capital, (d) any current or prospective participant in the
commercial paper issuance program of the Purchasers or any other commercial
paper conduit administered by Calyon or Scotia Capital including but not limited
to representatives of Rating Agencies, liquidity providers, commercial paper
placement agents and commercial paper dealers and provided further that this
Agreement may be disclosed if required by applicable law, regulations or legal
process, including a filing with the Securities and Exchange Commission through
the EDGAR electronic filing system, or the listing or quotation requirements of
any exchange or quotation system on which securities of it or its parent or
other Affiliates may be listed or quoted. Officers, directors, employees and
agents of Calyon and Scotia Capital shall at all times have the right to share
information received from United Rentals and its affiliates to appropriate
parties in connection with the proposed transaction on a confidential basis.

32

--------------------------------------------------------------------------------



                    SECTION 7.07.    Governing Law.

                    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO), EXCEPT TO THE
EXTENT THAT THE PERFECTION OF THE INTERESTS OF THE INVESTORS AND THE BANKS IN
THE RECEIVABLES AND IN THE OTHER ITEMS DESCRIBED IN SECTION 1.09, OR REMEDIES
HEREUNDER IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.

                    SECTION 7.08.    SUBMISSION TO JURISDICTION.

                    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
ACTION OR PROCEEDING IN SUCH JURISDICTION WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS THAT MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

                    SECTION 7.09.    WAIVER OF JURY TRIAL.

                    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT, THE PURCHASES OR THE ACTIONS OF ANY PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

33

--------------------------------------------------------------------------------



                    SECTION 7.10.    Execution in Counterparts.

                    This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

                    SECTION 7.11.    Survival of Termination.

                    The provisions of Sections 1.08, 3.01, 4.07, 7.04, 7.05,
7.06, 7.13 and 7.14 shall survive any termination of this Agreement.

                    SECTION 7.12.    Severability.

                    Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

                    SECTION 7.13.    Excess Funds.

                    A Purchaser shall not be obligated to pay any amount
pursuant to this Agreement unless such Purchaser has excess cash flow from
operations or has received funds with respect to such obligation that may be
used to make such payment and which funds or excess cash flow are not required
to repay when due its Commercial Paper or other short-term funding backing its
Commercial Paper. Any amount that such Purchaser does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim, as defined in
Section 101(5) of the Federal Bankruptcy Code, against such Purchaser for any
insufficiency unless and until such Purchaser does have excess cash flow or
excess funds.

                    SECTION 7.14.    No Recourse.

                    (a) The obligations of a Purchaser under this Agreement are
solely the corporate obligations of such Purchaser.

                    (b) No recourse shall be had for the payment of any amount
owing by Atlantic under this Agreement, or for the payment by Atlantic of any
other obligation or claim of or against Atlantic arising out of or based on this
Agreement, against Lord Securities Corporation, a Delaware corporation (“Lord”)
or against any stockholder, employee, officer, director or incorporator of
Atlantic. For purposes of this Section, the term “Lord” shall mean and include
Lord and all affiliates thereof and any employee, officer, director,
incorporator, stockholder or beneficial owner of any of them; provided, however,
that Atlantic shall not be considered to be an affiliate of Lord for purposes of
this Section.

34

--------------------------------------------------------------------------------



                    (c) No recourse shall be had for the payment of any amount
owing by Liberty under this Agreement, or for the payment by Liberty of any
other obligation or claim of or against Liberty arising out of or based on this
Agreement, against Global Securitization Services, a Delaware corporation
(“Global”) or against any stockholder, employee, officer, director or
incorporator of Liberty. For purposes of this Section, the term “Global” shall
mean and include Global and all affiliates thereof and any employee, officer,
director, incorporator, stockholder or beneficial owner of any of them;
provided, however, that Liberty shall not be considered to be an affiliate of
Global for purposes of this Section.

35

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties have caused this Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

 

 

SELLER:

UNITED RENTALS RECEIVABLES LLC II

 

 

 

 

By:

/s/ Irene Moshouris  

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President and Treasurer

 

 

 

COLLECTION AGENT:

UNITED RENTALS, INC.

 

 

 

 

By:

/s/ Irene Moshouris  

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President and Treasurer

 

 

 

PURCHASERS:

ATLANTIC ASSET SECURITIZATION LLC

 

 

 

 

By:

CALYON NEW YORK BRANCH, as Attorney-in-Fact

 

 

 

 

By:

/s/ Sam Pilcer

 

 

--------------------------------------------------------------------------------

 

 

Name: Sam Pilcer

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Vincent Fleury

 

 

--------------------------------------------------------------------------------

 

 

Name: Vincent Fleury

 

 

Title: Managing Director & Global Head

 

 

 

 

LIBERTY STREET FUNDING LLC

 

 

 

 

By:

/s/ Frank B. Bilotta

 

 

--------------------------------------------------------------------------------

 

 

Name: Frank B. Bilotta

 

 

Title: President

Receivables Purchase Agreement

--------------------------------------------------------------------------------



 

 

 

PURCHASER AGENTS:

CALYON NEW YORK BRANCH

 

 

 

 

By:

/s/ Vincent Fleury

 

 

--------------------------------------------------------------------------------

 

 

Name: Vincent Fleury

 

 

Title: Managing Director & Global Head

 

 

 

 

By:

/s/ Konstantina Kourmpetis

 

 

--------------------------------------------------------------------------------

 

 

Name: Konstantina Kourmpetis

 

 

Title: Managing Director

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

By:

/s/ J. Alan Edwards 

 

 

--------------------------------------------------------------------------------

 

 

Name: J. Alan Edwards

 

 

Title: Managing Director

 

 

 

ADMINISTRATIVE AGENT:

CALYON NEW YORK BRANCH

 

 

 

 

By:

/s/ Konstantina Kourmpetis 

 

 

--------------------------------------------------------------------------------

 

 

Name: Konstantina Kourmpetis

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Vincent Fleury 

 

 

--------------------------------------------------------------------------------

 

 

Name: Vincent Fleury

 

 

Title: Managing Director & Global Head

Receivables Purchase Agreement

--------------------------------------------------------------------------------



 

 

 

BANKS:

CALYON NEW YORK BRANCH

 

 

 

 

By:

/s/ Konstantina Kourmpetis

 

 

--------------------------------------------------------------------------------

 

 

Name: Konstantina Kourmpetis

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Vincent Fleury 

 

 

--------------------------------------------------------------------------------

 

 

Name: Vincent Fleury

 

 

Title: Managing Director & Global Head

 

 

 

Percentage: 53.85%

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

By:

/s/ J. Alan Edwards 

 

 

--------------------------------------------------------------------------------

 

 

Name: J. Alan Edwards

 

 

Title: Managing Director

 

 

 

Percentage: 46.15%

Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT I

DEFINITIONS

                    As used in the Agreement (including its Exhibits and
Annexes), the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

                    “Administrative Agent” means Calyon New York Branch, in its
capacity as administrative agent for the banks, or any successor administrative
agent.

                    “Administrative Agent’s Account” means the special account
(account number ____________) of the Administrative Agent maintained at the
office of Calyon New York Branch, ABA 026008073.

                    “Adverse Claim” means a lien, security interest or other
charge or encumbrance, or any other type of preferential arrangement, but shall
not include the liens in favor of the Seller or Administrative Agent.

                    “Affiliate” means, as to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by or is under common
control with such Person or is a director or officer of such Person.

                    “Affiliated Obligor” means any Obligor that is an Affiliate
of another Obligor.

                    “Aged Receivables Ratio” means the percentage equivalent of
a fraction, computed as of the last day of each calendar month, obtained by
dividing (a) the sum of (i) the Outstanding Balance of Pool Receivables that
were 121 to 150 days past due as of the last day of such month, excluding Pool
Receivables that have been written off at any time after the date on which they
were 120 days past due, (ii) (without duplication of any amounts included in
clause (i) or (iii)) the Outstanding Balance of Pool Receivables that were less
than 121 days past due as of the last day of such month and that, consistent
with the Credit and Collection Policy, were written off as uncollectible during
such month (excluding write-offs of United Rentals General Account numbered
“____________”), and (iii) (without duplication of any amounts included in
clause (i) or (ii)) the Outstanding Balance of Pool Receivables that were less
than 121 days past due as of the last day of such month, as to which the Obligor
thereof or any other Person obligated thereon or owning any Related Security in
respect thereof has taken any action, or suffered any event to occur, of the
type described in paragraph (g) of Exhibit V, by (b) the aggregate dollar amount
of all Pool Receivables created during the month ended five months prior to the
most recent month-end.

                    “Alternate Base Rate” means:

                    (a) For Calyon, Atlantic and each other Bank for Atlantic,
on any date, a fluctuating interest rate per annum as shall be in effect from
time to time, which rate shall be at all times equal to the higher of:

I-1

--------------------------------------------------------------------------------



 

 

 

                    (i) the rate of interest determined by Calyon in New York,
New York, from time to time in its sole discretion, as its prime commercial
lending rate (which rate is not necessarily the lowest rate that Calyon charges
any corporate customer)(the “Calyon Prime Rate”); and

 

 

 

                    (ii) the Federal Funds Rate plus 0.50% per annum; and

                    (b) For Scotia Capital, Liberty and each other Bank for
Scotia Capital, on any date, a fluctuating interest rate per annum as shall be
in effect from time to time, which rate shall be at all times equal to the
higher of:

 

 

 

                    (i) the rate of interest determined by Scotia Capital in New
York, New York, from time to time in its sole discretion, as its prime
commercial lending rate (which rate is not necessarily the lowest rate that
Scotia Capital charges any corporate customer); and

 

 

 

                    (ii) the Federal Funds Rate plus 0.50% per annum.

                    “Assignee Rate” for any Fixed Period for any Receivable
Interest in the Pool Receivables means an interest rate per annum equal to the
applicable percentage per annum (set forth in the Fee Agreements) above the
Eurodollar Rate (Reserve Adjusted) for such Fixed Period; provided, however,
that in the case of

                    (a) any Fixed Period on or prior to the first day that an
Investor or Bank shall have notified its Purchaser Agent that

 

 

 

                    (i) the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for such Investor
or Bank to fund such Receivable Interest in the Pool Receivables at the rate set
forth above (and such Investor or Bank shall not have subsequently notified its
Purchaser Agent that such circumstances no longer exist),

 

 

 

                    (ii) dollar deposits in the relevant amounts and for the
relevant Fixed Period are not available,

 

 

 

                    (iii) adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate (Reserve Adjusted) for the relevant Fixed
Period or

 

 

 

                    (iv) the Eurodollar Rate (Reserve Adjusted) determined
pursuant hereto does not accurately reflect the cost to the Investors or the
Banks (as conclusively determined by the related Purchaser Agent) of maintaining
Receivable Interests during such Fixed Period,

                    (b) any Fixed Period of one to and including 29 days (other
than a Fixed Period that corresponds to the month of February or that begins on
a day in the month of February and runs to the numerically corresponding day of
the following month),

I-2

--------------------------------------------------------------------------------



                    (c) any Fixed Period as to which the related Purchaser Agent
does not receive notice, by no later than 12:00 noon (New York City time) on the
third Business Day preceding the first day of such Fixed Period, that the
related Receivable Interest will not be funded by issuance of commercial paper,
or

                    (d) any Fixed Period for a Receivable Interest the Capital
of which allocated to the Investors or Banks is less than $500,000,

the “Assignee Rate” for each such Fixed Period shall be an interest rate per
annum equal to the Alternate Base Rate in effect on the first day of such Fixed
Period; provided, further, that after the occurrence and during the continuation
of an Event of Termination, the “Assignee Rate” for each Fixed Period shall be
an interest rate per annum equal to 2% plus the Alternate Base Rate in effect on
the first day of such Fixed Period.

                    “Assignment and Acceptance” means an assignment and
acceptance agreement entered into by a Bank and an Eligible Assignee and
approved by the related Purchaser Agent, pursuant to which such Eligible
Assignee may become a party to the Agreement as a Bank.

                     “Atlantic Purchaser Agent” means Calyon New York Branch and
its successors and assigns.

                     “Bank Commitment” of any Bank means, (a) with respect to
Calyon, $175,000,000, or such amount as reduced by any Assignment and Acceptance
entered into with other Banks; (b) with respect to Scotia Capital, $150,000,000,
or such amount as reduced by any Assignment and Acceptance entered into with
other Banks; or (c) with respect to a Bank that has entered into an Assignment
and Acceptance, the amount set forth therein as such Bank’s Bank Commitment, in
each case as such amount may be reduced by an Assignment and Acceptance entered
into between such Bank and an Eligible Assignee, and as may be further reduced
(or terminated) pursuant to the next sentence. Any reduction (or termination) of
the Purchase Limit pursuant to the terms of the Agreement shall reduce ratably
(or terminate) each Bank’s Bank Commitment.

                    “Banks” means each of Calyon, Scotia Capital and each
respective Eligible Assignee that shall become a party to the Agreement pursuant
to Section 7.03.

                    “Broken Funding Costs” means for any Receivable Interest
that is assigned or terminated prior to the date on which it was originally
scheduled to end; an amount equal to the excess, if any, of (A) the Yield that
would have accrued during the remainder of the tranche periods for Commercial
Paper determined by the applicable Purchaser Agent to relate to such Receivable
Interest (as applicable) subsequent to the date of such reduction, assignment or
termination of the Outstanding Balance of such Receivable Interest if such
reduction, assignment or termination had not occurred, over (B) the sum of (x)
to the extent all or a portion of such Outstanding Balance is allocated to
another Receivable Interest, the amount of Yield actually accrued during the
remainder of such period on such Outstanding Balance for the new Receivable
Interest, and (y) to the extent such Outstanding Balance is not allocated to
another Receivable Interest, the income, if any, actually received during the
remainder of such period by the holder of such Receivable Interest from
investing the portion of such Outstanding Balance not so allocated. In the event
that the amount referred to in clause (B) exceeds the amount referred to in
clause (A), the relevant Purchaser or Purchasers agree to pay to the Seller the
amount of such excess.

I-3

--------------------------------------------------------------------------------



                    “Business Day” means any day (other than a Saturday or
Sunday) that (a) banks are not authorized or required to close in New York City
and (b) if this definition of “Business Day” is utilized in connection with the
Eurodollar Rate, dealings are carried out in the London interbank market.

                    “Calyon” has the meaning as set forth in the preamble to
this Agreement and its successor and assigns.

                    “Calyon Fee Agreement” means the separate fee agreement, of
even date herewith, pertaining to fees among the Seller and Calyon as Atlantic
Purchaser Agent and as the Administrative Agent, as the same may be amended or
restated from time to time.

                    “Capital” of each Receivable Interest in the Pool
Receivables means the original amount paid to the Seller for such Receivable
Interest in the Pool Receivables at the time of its purchase by a Purchaser or a
Bank pursuant to the Agreement, or such amount divided or combined in accordance
with Section 1.07, in each case reduced from time to time by Collections
distributed on account of such Capital pursuant to Section 1.04(d) or Section
1.04(h) of the Agreement; provided that if such Capital shall have been reduced
by any distribution and thereafter all or a portion of such distribution is
rescinded or must otherwise be returned for any reason, such Capital shall be
increased by the amount of such rescinded or returned distribution, as though it
had not been made. For the avoidance of doubt, Term-out Period Advances shall
not constitute “Capital” hereunder.

                     “Change of Control” means (a) any Person or group of
Persons (within the meaning of Section 13 or 14 of the Securities Exchange Act
of 1934, but excluding Permitted Holders) shall acquire beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934) of 35% or more of the ordinary voting power represented by the
outstanding Equity Interests of United Rentals having ordinary voting power; (b)
during any 24-month period, individuals who at the beginning of such period
constituted United Rentals Board of Directors (together with any new directors
whose election by United Rentals Board of Directors or whose nomination for
election by United Rentals shareholders was approved by a vote of at least
two-thirds of the directors who either were directors at beginning of such
period or whose election or nomination was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of United Rentals; (c)
any “Change of Control” or similar event, however denominated, shall occur
under, and as defined in, the Credit Agreement or any document evidencing or
governing any Subordinated Debt; or (d) the Seller shall cease to be a direct or
indirect, wholly owned Subsidiary of United Rentals; provided, however, that any
Originator or any Subsidiary of an Originator, in each case excluding the
Seller, may be merged or amalgamated with or into any other Originator or all or
any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of (each, an “Affiliate Transfer”), in one
transaction or a series of transactions, to any other such Originator (and,
subsequent to such Affiliate Transfer, to liquidate, wind-up or dissolve the
transferring Originator if such Originator holds no remaining assets and any
outstanding obligations hereunder have been assumed by the transferee).

I-4

--------------------------------------------------------------------------------



                    “Collateral” means each Receivable and the Related Security
and Collections with respect to, and other proceeds of, such Receivable and
Related Security and the collateral security referred to in Section 1.09 of the
Agreement.

                    “Collection Account” means any joint deposit accounts,
either lock-box account or an account at which ROA Collections are deposited,
which the Seller with the Qualified Intermediary maintain for the purpose of
receiving Collections.

                    “Collection Agent” means at any time the Person then
authorized pursuant to Article IV to service, administer and collect Pool
Receivables.

                    “Collection Agent Default” has the meaning specified in
Exhibit VI hereto.

                    “Collection Agent Fee” has the meaning specified in
Section 1.05(a).

                    “Collection Agent Fee Reserve” for any Receivable Interest
in the Pool Receivables at any time means the sum of (a) the unpaid Collection
Agent Fee relating to such Receivable Interest in the Pool Receivables accrued
to such time, plus (b) an amount equal to the product of (i) the Outstanding
Balance of such Receivable Interest in the Pool Receivables on such date, (ii)
the percentage per annum at which the Collection Agent Fee is accruing on such
date, (iii) a stress factor of 2.25 and (iv) a fraction having the Days Sales
Outstanding as its numerator and 360 as its denominator.

                    “Collections” means, with respect to any Receivable, (a) all
funds that are received by the Seller or the Collection Agent in payment of any
amounts owed in respect of such Receivable (including, without limitation,
purchase price, finance charges, interest and all other charges), or applied to
amounts owed in respect of such Receivable (including, without limitation,
insurance payments and net proceeds of the sale or other disposition of
repossessed goods or other collateral or property of the related Obligor or any
other party directly or indirectly liable for the payment of such Receivable and
available to be applied thereon), (b) all Collections deemed to have been
received pursuant to Section 1.04 and (c) all other proceeds of such Receivable.

                    “Commercial Paper” means promissory notes of a Purchaser
issued by such Purchaser in the commercial paper market.

                    “Commitment Termination Date” means the earliest of (a)
October 20, 2009 (or the date so extended, or otherwise modified in a written
agreement pursuant to Section 1.13) (b) the Facility Termination Date, (c) the
date determined pursuant to Section 2.02 or any Commitment Renewal, and (d) the
date the Purchase Limit reduces to zero.

                     “Concentration Percentage” for any Obligor means at any
time 2%; provided that in the case of an Obligor with any Affiliated Obligor,
the Concentration Percentage shall be calculated as if such Obligor and such
Affiliated Obligor are one Obligor.

I-5

--------------------------------------------------------------------------------



                    “Contract” means with respect to any Receivable, an
agreement between an Originator and any Obligor, pursuant to or under which such
Obligor shall be obligated to pay for goods or services from time to time.

                     “Controlled Account” means a deposit account maintained at
the Controlled Account Bank for the purpose of receiving deposited Collections.

                    “Controlled Account Agreement” means an agreement between
United Rentals, the Seller and each Controlled Account Bank reasonably
acceptable to the Administrative Agent; provided, that the Controlled Account
Agreements entered into on the date hereof shall be deemed to be reasonably
acceptable to the Administrative Agent.

                    “Controlled Account Bank” means the bank or other financial
institution holding the Controlled Account.

                    “Commitment Renewal” has the meaning specified in Section
1.13.

                    “Credit Agreement” means the Credit Agreement, dated as of
June 9, 2008, by and among the financial institutions named therein, as the
Lenders, Bank of America, N.A., as Agent, U.S. Swingline Lender and Letter of
Credit Issuer, Bank of America, N.A. (acting through its Canada Branch), as
Canadian Swingline Lender and as a Canadian Funding Bank, UBS Securities LLC, as
the Syndication Agent, UBS AG Canada Branch, as a Canadian Funding Bank,
Wachovia Bank, National Association, as Co-Documentation Agent, Wachovia Capital
Finance Corporation (Canada), as a Canadian Funding Bank, Wells Fargo Foothill,
LLC, as Co-Documentation Agent, United Rentals (North America), Inc. and certain
of its Subsidiaries, as the U.S. Borrowers, United Rentals, Inc. and certain of
its Subsidiaries, as the Guarantors, United Rentals of Canada, Inc. and United
Rentals Alberta Holding, LP, as the Canadian Borrowers, United Rentals Financing
Limited Partnership, as the Specified Loan Borrower, Banc of America Securities
LLC and UBS Securities LLC, as the Joint Lead Arrangers, and Banc of America
Securities LLC, UBS Securities LLC and Wachovia Capital Markets, LLC, as the
Joint Book Managers, as amended to date, and as the same may, from time to time,
be amended, waived, modified or supplemented but only to the extent that the
Purchaser Agents approve such amendment, waiver, modification or supplement for
the purposes of incorporation of such amendment, waiver, modification or
supplement herein.

                    “Credit and Collection Policy” means those receivables
credit and collection policies and practices of the Seller in effect on the date
of the Agreement and described in Annex C hereto, as modified in compliance with
the Agreement.

                    “Daily Report” means a report, in substantially the form of
Annex G-2 hereto, furnished by the Collection Agent to the Administrative Agent
and to each Purchaser Agent as required pursuant to Article IV of the Agreement.

                    “Daily Report Trigger Event” means a breach of one or more
of the following financial covenants:

                    (a) The Fixed Charge Coverage Ratio is less than 1.20 to 1
on any day; or

I-6

--------------------------------------------------------------------------------



                    (b) The Senior Secured Leverage Ratio is greater than 1.3125
to 1 on any day; or

                    (c) The occurrence and continuation of a downgrade of the
senior secured debt rating of United Rentals (North America), Inc. to B+ by
Standard & Poor’s or B2 by Moody’s.

                    “Days Sales Outstanding” means the product of (a) the number
of days in the month most recently ended and (b) the amount obtained by dividing
(i) the Outstanding Balance of Pool Receivables for such month by (ii) the
aggregate dollar amount of Receivables created for such month.

                     “Debt” has the meaning specified in the Credit Agreement.

                    “Default Ratio” means the percentage equivalent of a
fraction, computed as of the last day of each calendar month, obtained by
dividing (a) the aggregate Outstanding Balance of all Pool Receivables that were
Defaulted Receivables on the last day of each such month or that would have been
Defaulted Receivables on such day had they not been written off the books of the
applicable Originator or the Seller during such month by (b) the aggregate
Outstanding Balance of all Pool Receivables on such day.

                    “Defaulted Receivable” means a Receivable:

                    (a) as to which any payment, or part thereof, remains unpaid
for 121 or more days from the original due date for such payment;

                    (b) as to which the Obligor thereof or any other Person
obligated thereon or owning any Related Security in respect thereof has taken
any action, or suffered any event to occur, of the type described in paragraph
(g) of Exhibit V; or

                    (c) that, consistent with the Credit and Collection Policy,
would be written off as uncollectible.

                    “Deferred Purchase Price” has the meaning specified in the
Purchase Agreement.

                    “Delinquency Ratio” means the percentage equivalent of a
fraction, computed as of the last day of each calendar month, obtained by
dividing (a) the aggregate Outstanding Balance of all Pool Receivables that were
Delinquent Receivables as of the last day of such month by (b) the aggregate
Outstanding Balance of all Receivables on such day.

                    “Delinquent Receivable” means a Pool Receivable that is not
a Defaulted Receivable and:

                    (a) that any payment, or part thereof, remains unpaid for 61
or more days from the original due date for such payment; and

                    (b) that, consistent with the Credit and Collection Policy,
would be classified as delinquent.

I-7

--------------------------------------------------------------------------------



                    “Designated Obligor” means, at any time, each Obligor;
provided, however, that any Obligor shall cease to be a Designated Obligor upon
notice by the Administrative Agent to the Seller.

                    “Dilution” means, with respect to any Pool Receivable, the
aggregate amount of any reductions or adjustments in the Outstanding Balance of
such Receivable as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services or any rebate, sales allowance, cash discount or
other adjustment or setoff.

                    “Dilution Ratio” means for any month, the percentage
equivalent of a fraction, the numerator of which is equal to the dollar amount
of Dilutions occurring during such month, and the denominator of which is equal
to the aggregate Outstanding Balance of all Receivables as of the last day of
such month.

                    “Dilution Reserve” for any Receivable Interest at any time
means an amount equal to (a) the Net Receivables Pool Balance on such date
multiplied by (b) the Dilution Reserve Percentage at such time.

                    “Dilution Reserve Percentage” means for any Receivable
Interest at any time an amount equal to:

 

 

[(Stress Factor x Expected Dilution Ratio) + (Dilution Volatility)]
multiplied by the Dilution Horizon Ratio

Where:

 

 

 

Stress Factor = 2.25

 

 

 

Expected Dilution Ratio = the twelve month rolling average of the Reserve
Dilution Ratio

 

 

 

Dilution Volatility = (Dilution Spike - Expected Dilution Ratio) x (Dilution
Spike divided by Expected Dilution Ratio)

 

 

 

Dilution Spike = the highest Reserve Dilution Ratio as of the last day of each
of the twelve months immediately preceding such day

 

 

 

Dilution Horizon Ratio = the aggregate amount of newly generated Receivables
during the most recent two months divided by the Net Receivables Pool Balance as
of the last day of the most recent month.

                    “Effective Time” means (a) with respect to the definitions
of Commitment Termination Date and Facility Termination Date and Section 1.13
hereof, 11:59 p.m. on December 31, 2008; and (b) with respect to all other
provisions hereof, midnight on January 1, 2009.

                    “Eligible Assignee” means (a) with respect to Calyon, (i)
Calyon or any of its Affiliates or (ii) any other Person the short term debt of
which is rated A-1 by Standard & Poor’s, F1 by Fitch and P-1 by Moody’s
Investors Service, Inc. and which is otherwise acceptable to the Purchaser
Agents, and (b) with respect to Scotia Capital, (i) Scotia Capital or any of its
Affiliates or (ii) any other Person the short term debt of which is rated A-1 by
Standard & Poor’s and P-1 by Moody’s Investors Service, Inc. and which is
otherwise acceptable to the Purchaser Agents.

I-8

--------------------------------------------------------------------------------



                    “Eligible Investments” means any one or more of the
following obligations or securities:

 

 

 

                    (i) direct obligations of, and obligations fully guaranteed
as to timely payment of principal and interest by, the United States of America
or any agency or instrumentality of the United States of America the obligations
of which are backed by the full faith and credit of the United States of America
(“Direct Obligations”);

 

 

 

                    (ii) federal funds, or demand and time deposits in,
certificates of deposits of, or bankers’ acceptances issued by, any depository
institution or trust company (including U.S. subsidiaries of foreign
depositories and the Purchaser Agents or any agent of the Purchaser Agents,
acting in their respective commercial capacity) incorporated or organized under
the laws of the United States of America or any state thereof and subject to
supervision and examination by federal or state banking authorities, so long as
at the time of investment or the contractual commitment providing for such
investment the commercial paper or other short term debt obligations of such
depository institution or trust company (or, in the case of a depository
institution or trust company which is the principal subsidiary of a holding
company, the commercial paper or other short term debt or deposit obligations of
such holding company or deposit institution, as the case may be) have been rated
by each Rating Agency in its highest short-term rating category or one of its
two highest long-term rating categories;

 

 

 

                    (iii) repurchase agreements collateralized by Direct
Obligations or securities guaranteed by GNMA, FNMA or FHLMC with any registered
broker/dealer subject to Securities Investors’ Protection Corporation
jurisdiction or any commercial bank insured by the FDIC, if such broker/dealer
or bank has an uninsured, unsecured and unguaranteed obligation rated by each
Rating Agency in its highest short-term rating category;

 

 

 

                    (iv) A guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity organized under the laws of the
United States of America or any state thereof that has a credit rating at the
time of such investment or contractual commitment providing for such investment
of not less than “P-1” by Moody’s and “A-l+” by S&P; provided, that if such
security has a maturity of longer than 91 days, the issuer thereof must also, at
all times, have a long-term credit rating of “Aaa” by Moody’s and “AAA” by S&P;

 

 

 

                    (v) securities bearing interest or sold at a discount issued
by any corporation incorporated under the laws of the United States of America
or any state thereof which have a credit rating from each Rating Agency, at the
time of investment or the contractual commitment providing for such investment,
at least equal to one of the two highest short-term credit rating categories of
one of the Rating Agencies; provided, however, that securities issued by any
particular corporation will not be Eligible Investments to the extent that
investment therein will cause the then outstanding principal amount of
securities issued by such corporation and held as part of the Term-out Period
Account to exceed 20% of aggregate principal amount of all Eligible Investments
in the Term-out Period Account; provided, further, that such securities will not
be Eligible Investments if they are published as being under review with
negative implications from any Rating Agency;

I-9

--------------------------------------------------------------------------------



 

 

 

                    (vi) commercial paper (including both non-interest-bearing
discount obligations and interest bearing obligations payable on demand or on a
specified date not more than 180 days after the date of issuance thereof) rated
by each Rating Agency in its highest short-term rating category;

 

 

 

                    (vii) certificates or receipts representing direct ownership
interests in future interest or principal payments on obligations of the United
States of America or its agencies or instrumentalities (which obligations are
backed by the full faith and credit of the United States of America) held by a
custodian in safekeeping on behalf of the holders of such receipts; and

 

 

 

                    (viii) any other demand, money market, common trust fund or
time deposit or obligation, or interest bearing or other security or investment
(including those managed or advised by the Purchaser Agents or any Affiliate
thereof), (A) rated in the highest rating category by each Rating Agency rating
such investment or (B) that would not adversely affect the then current rating
assigned by each Rating Agency of any of the related Commercial Paper and has a
short term rating of at least “A-1” or its equivalent by each Rating Agency.
Such investments in this subsection (viii) may include money market mutual funds
or common trust funds, including any fund for which the Purchaser Agents or an
affiliate thereof serves as an investment advisor, administrator, shareholder
servicing agent, and/or custodian or subcustodian, notwithstanding that (x) the
Purchaser Agents or any affiliate thereof charges and collects fees and expenses
from such funds for services rendered, (y) the Purchaser Agent or any affiliate
thereof charges and collects fees and expenses for services rendered pursuant to
this Agreement, and (z) services performed for such funds and pursuant to this
Agreement may converge at any time;

          provided, however, that no such instrument shall be an Eligible
Investment if such instrument evidences either (i) a right to receive only
interest payments with respect to the obligations underlying such instrument, or
(ii) both principal and interest payments derived from obligations underlying
such instrument and the principal and interest payments with respect to such
instrument provide a yield to maturity of greater than 120% of the yield to
maturity at par of such underlying obligations, provided that any such
investment will be a “permitted investment” within the meaning of Section
860G(a)(5) of the Code.

                    “Eligible Receivable” means, at the relevant time of
determination, a Receivable or an ENB Receivable, as applicable:

I-10

--------------------------------------------------------------------------------



                    (a) the Obligor of which (i) if a natural person, is a
resident of the United States or, if a corporation or other business
organization, is organized under the laws of the United States or any political
subdivision thereof and has its chief executive office in the United States; and
(ii) is not an Affiliate of the Originators or the Seller;

                    (b) the Obligor of which has not taken any action, or
suffered any event to occur, of the type described in paragraph (g) of
Exhibit V;

                    (c) the Obligor of which, at the time of the initial
creation of an interest therein under the Agreement, is a Designated Obligor;

                    (d) that is not a Defaulted Receivable or a Delinquent
Receivable or from a “_______ account” or a “_______ account”;

                    (e) that does not represent Leased Equipment Sale Proceeds;

                    (f) that, according to the Contract related thereto, is
required to be paid in full within 30 days of the original billing date therefor
(or with respect to an ENB Receivable, in accordance with the payment terms of
the related Contract);

                    (g) that is an “account” within the meaning of the UCC (or,
with respect to an ENB Receivable, an account or payment intangible) of the
applicable jurisdictions governing the perfection of the interest created by a
Receivable Interest;

                    (h) that is denominated and payable in United States dollars
in the United States;

                    (i) that arises under a Contract that

 

 

 

                    (i) does not require the Obligor thereunder to consent to
the transfer, sale or assignment of the rights and duties of the Seller or the
Originator thereunder;

 

 

 

                    (ii) is substantially in the form of contract or the form of
invoice (in the case of any open account agreement) previously approved by the
Purchaser Agents;

 

 

 

                    (iii) together with such Receivable, is in full force and
effect, constitutes the legal, valid and binding obligation of the Obligor of
such Receivable to pay a determinable amount and is not subject to any dispute,
offset, counterclaim or defense whatsoever (except the potential discharge in
bankruptcy of such Obligor) and for which neither the Originator thereof, the
Seller nor the Collection Agent has established any offset arrangements with the
related Obligor;

 

 

 

                    (iv) does not contain a confidentiality provision that
purports to restrict the ability of the Investors, the Banks or their assignees
to exercise their rights under the Agreement, including, without limitation,
their right to review the Contract;

I-11

--------------------------------------------------------------------------------



                    (j) that, together with the Contract related thereto, does
not contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which none of the Seller, the Originators or the Obligor is
in violation of any such law, rule or regulation in any material respect;

                    (k) in which the Seller owns good and marketable title, free
and clear of any Adverse Claims, and that is freely assignable by the Seller;

                    (l) that satisfies all applicable requirements of the Credit
and Collection Policy and complies with such other criteria and requirements
(other than those relating to the collectibility of such Receivable) as the
Administrative Agent (with the prior consent of each Purchaser Agent) may from
time to time specify to the Seller upon 30 days’ notice;

                    (m) as to which, at or prior to the time of the initial
creation of an interest therein under the Agreement, the Administrative Agent or
the Purchaser Agents has not notified the Seller that the Receivables of a
particular Obligor are not acceptable for purchase by a Purchaser or the Banks
hereunder;

                    (n) except with respect to the ROA Collections, the Obligor
of which has been directed to make all payments to a Collection Accounts and
within one Business Day the Collection Agent has transfer all such payments to
the Controlled Account except to the extent otherwise permitted by the
provisions of Section 1.04(a) hereof;

                    (o) for which the Purchasers shall have a valid and
enforceable undivided percentage ownership or security interest, to the extent
of the Receivable Interest, and a valid and enforceable first priority perfected
security interest therein and in the Related Security and Collections with
respect thereto, in each case free and clear of any Adverse Claim, except for
any Permitted Liens;

                    (p) that does not represent proceeds of the lease or
provision of equipment that has been leased to an Originator by a lessor (i)
that has not released in writing any lien that it may have on Receivables
generated by the lease or provision of such equipment or (ii) with respect to
which a proper financing statement (Form UCC3) amending any financing statement
known to the Collection Agent, any Originator or the Seller relating to such
lien (in order to exclude such Receivable from the collateral description
therein) has not been filed in the appropriate filing office in accordance with
the terms of such release;

                    (q) that was not originated by any branch or division of an
Originator that was acquired by such Originator after the date hereof, unless
(i) such branch or division has been fully integrated into the existing accounts
receivable platform of the Collection Agent (the “WYNNE System”), and new
receivables generated are generated in accordance with the Collection Agent’s
established credit and collection policy, and (ii) a Collection Account has been
established or exists into which payments on such receivables will be made;

                    (r) that following the occurrence of a Termination Event, is
not a Receivable, the Obligor of which is a Government Obligor, unless the
Federal Assignment of Claims Act and each similar applicable law is being fully
complied with in respect of the Receivables owed by such Obligor;

I-12

--------------------------------------------------------------------------------



                    (s) the transfer, sale or assignment of which does not
contravene any applicable law, rule or regulation;

                    (t) that is not a Leased Equipment Receivable;

                    (u) solely with respect to ENB Receivables, the ENB
Receivable Conditions are satisfied;

                    (v) that is not a Equipment Sale Receivable.

                    “ENB Receivable” means the U.S. dollar denominated
indebtedness of any Obligor resulting from the provision or sale of goods or
services to such Obligor by an Originator under a Contract generated by the
Originator in the ordinary course of its business for which all actions required
to be performed by the Originator have been performed (except for the
presentment by the Originator of an invoice to the Obligor), and includes the
right to payment of any sales tax, interest or finance charges and other
obligations of such Obligor with respect thereto, which Receivable has been
acquired or purported to be acquired by the Seller by purchase or by capital
contribution pursuant to the Purchase Agreement.

                     “ENB Receivable Conditions” means with respect to an ENB
Receivable being treated as an Eligible Receivable, the satisfaction of the
following conditions: (a) the Senior Secured Leverage Ratio shall exceed 1.25 to
1.0; or (b) the Collection Agent maintains at least $50,000,000 in availability
under the Credit Agreement.

                    “Equipment Sale Receivable” means any receivable or other
indebtedness owing to an Originator, that but for the proviso to the definition
of “Receivable” would constitute a Receivable hereunder, in respect of the sale
of tangible personal property which such Originator uses productively in its
trade or business or holds for investment, unless such property is ineligible to
become Relinquished Property (as such term is defined in the Master Exchange
Agreement).

                    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder.

                    “Eurocurrency Liabilities” has the meaning assigned to that
term in Regulation D of the Board of Governors of the Federal Reserve System, as
in effect from time to time.

                     “Eurodollar Rate” means, for any Fixed Period, an interest
rate per annum (expressed as a decimal and rounded upwards, if necessary, to the
nearest one hundredth of a percentage point) equal to the offered rate per annum
for deposits in U.S. dollars in a principal amount of not less than $1,000,000
for such Fixed Period as of 11:00 A.M., London time, two Business Days before
the first day of such Fixed Period, which appears on display designated on page
“LIBOR01” on Reuters Money 3000 Services (or such other page as may replace the
LIBOR01 page on that service) or such services displaying the London interbank
offered rate for deposits in Dollars as may replace Reuters Money 3000 Service
(the “Reuters Screen LIBOR01 Page”); provided that , if more than one rate is
specified on Reuters Screen LIBOR01 Page, the applicable rate shall be the
arithmetic mean of all such rates; provided further that if on any Business Day
that the Eurodollar Rate is to be determined any Purchaser Agent shall have
determined (which determination shall be conclusive and binding upon the parties
hereto), by reason of circumstances affecting the interbank Eurodollar market,
either that: (a) dollar deposits in the relevant amounts and for the relevant
Settlement Period are not available, or (b) adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Settlement Period, the
Administrative Agent will request the principal London office of Calyon (the
“Eurodollar Reference Bank”), to provide the Administrative Agent with its
quotation at approximately 11:00 A.M., London time, on such date of the rate per
annum it offers to prime banks in the London interbank market for deposits in
U.S. dollars for the requested Fixed Period in an amount substantially equal to
the Capital associated with such Fixed Period; if the Eurodollar Reference Bank
does not furnish timely information to the Administrative Agent for determining
the Eurodollar Rate, then the Eurodollar Rate shall be considered to be the
Alternate Base Rate for such Fixed Period.

I-13

--------------------------------------------------------------------------------



                    “Eurodollar Rate (Reserve Adjusted)” for any Investor or
Bank for any Fixed Period means the rate (expressed as a decimal rounded
upwards, if necessary, to the nearest one hundredth of a percentage point)
determined pursuant to the following formula:

 

 

Eurodollar Rate (Reserve Adjusted) =     

Eurodollar Rate

 

--------------------------------------------------------------------------------

 

1 - Eurodollar Reserve Percentage

                    “Eurodollar Reserve Percentage” means, relative to each
Fixed Period, a percentage (expressed as a decimal) applicable two Business Days
before the first day of such Fixed Period under regulations issued from time to
time by the Board of Governors of the Federal Reserve System (or any successor)
(or if more than one such percentage shall be applicable, the daily average of
such percentages for those days in such Fixed Period during which any such
percentage shall be so applicable) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Investor or Bank with respect to
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurocurrency
Liabilities is determined) having a term comparable to such Fixed Period.

                    “Event of Termination” has the meaning specified in
Exhibit V.

                    “Facility Termination Date” means the earliest of (a)
October 20, 2011, (b) the date determined pursuant to Section 2.02, (c) the date
the Purchase Limit is reduced to zero pursuant to Section 1.01(b) or (d) the
date upon which the Credit Agreement is terminated in connection with an Event
of Default thereunder.

                    “Federal Assignment of Claims Act” means the Assignment of
Claims Act of 1940, 31 U.S.C. § 3727 and 41 U.S.C. § 15, as amended from time to
time.

                    “Federal Bankruptcy Code” means title 11 of the United
States Code, 11 U.S.C. § § 101 et seq.

I-14

--------------------------------------------------------------------------------



                    “Federal Funds Rate” means, with respect to any day, the
rate set forth in H.15(519) for that day opposite the caption “Federal Funds
(Effective).” If on any date of determination, such rate is not published in
H.15(519), such rate will be the rate set forth in Composite 3:30 P.M.
Quotations for U.S. Government Securities for that day under the caption
“Federal Funds/Effective Rate.” If on any date of determination, the appropriate
rate is not published in either H.15(519) or Composite 3:30 P.M. Quotations for
U.S. Government Securities, such rate will be the arithmetic mean of the rates
for the last transaction in overnight federal funds arranged by three leading
brokers of federal funds transactions in New York City prior to 9:00 a.m., New
York City time, on that day.

                    “Fee Agreement” means the Calyon Fee Agreement or the Scotia
Capital Fee Agreement.

                    “Fitch” means Fitch, Inc.

                    “Fixed Period” means with respect to any Receivable Interest
in the Pool Receivables or with respect to any Term-out Period Advance:

                    (a) initially the period commencing on the date of purchase
of such Receivable Interest and ending such number of days as the Seller shall
select and the related Purchaser Agent shall approve pursuant to Section 1.02,
up to 31 days from such date; and

                    (b) thereafter each period commencing on the last day of the
immediately preceding Fixed Period for such Receivable Interest and ending such
number of days (not to exceed 31 days) as the Seller shall select and the
related Purchaser Agent shall approve on notice by the Seller received by the
related Purchaser Agent (including notice by telephone, confirmed in writing)
not later than 11:00 A.M. (New York City time) on such last day, except that if
the related Purchaser Agent shall not have received such notice or approved such
period on or before 11:00 A.M. (New York City time) on such last day, such
period shall be one day;

                    provided that

 

 

 

                    (i) the Fixed Period with respect to Pooled Commercial Paper
shall be the immediately preceding calendar month;

 

 

 

                    (ii) any Fixed Period in respect of which Yield is computed
by reference to the Assignee Rate shall be a period from one to and including 29
days, or a period of one month, as the Seller may select as provided above;

 

 

 

                    (iii) any Fixed Period (other than of one day) that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day (provided, however, that if Yield in respect of such
Fixed Period is calculated by reference to the Eurodollar Rate, and such Fixed
Period would otherwise end on a day that is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Fixed
Period shall end on the next preceding Business Day);

I-15

--------------------------------------------------------------------------------



 

 

 

                    (iv) in the case of any Fixed Period of one day, (x) if such
Fixed Period is the initial Fixed Period for a Receivable Interest in the Pool
Receivables, such Fixed Period shall be the day of purchase of such Receivable
Interest in the Pool Receivables; (y) any subsequently occurring Fixed Period
that is one day shall, if the immediately preceding Fixed Period is more than
one day, be the last day of such immediately preceding Fixed Period, and, if the
immediately preceding Fixed Period is one day, be the day next following such
immediately preceding Fixed Period; and (z) if such Fixed Period occurs on a day
immediately preceding a day that is not a Business Day, such Fixed Period shall
be extended to the next succeeding Business Day; and

 

 

 

                    (v) in the case of any Fixed Period for any Receivable
Interest in the Pool Receivables that commences before the Termination Date for
such Receivable Interest and would otherwise end on a date occurring after such
Termination Date, such Fixed Period shall end on such Termination Date and the
duration of each Fixed Period that commences on or after the Termination Date
for such Receivable Interest shall be of such duration as shall be selected by
the related Purchaser Agent.

 

 

 

          “Fixed Charge Coverage Ratio” has the meaning specified in the Credit
Agreement.

                    “Former Deal Documents” means the Amended and Restated
Receivables Purchase Agreement, dated as of June 26, 2001, among the Seller,
United Rentals, the issuers party thereto, the banks party thereto and Calyon
New York Branch, as Agent, and the documents executed in connection therewith,
and the Receivables Purchase Agreement, dated as of June 17, 2003, by and among
the Seller, the Collection Agent, the entities from time to time parties thereto
as Conduit Investors, the entities from time to time parties thereto as
Committed Investors, the entities from time to time party hereto as agents for
the Investor Groups, the entities from time to time parties thereto as
Administrators and DEUTSCHE BANK SECURITIES, INC, as the administrative agent.

                    “Government Obligor” means an Obligor that is the United
States federal government or governmental subdivision or agency of the United
States or a state government or governmental subdivision or agency thereof.

                    “Incipient Event of Termination” means an event that but for
notice or lapse of time or both would constitute an Event of Termination.

                    “Incremental Purchase” means a purchase of one or more
Receivable Interests which increases the total outstanding Capital hereunder
(including, without limitation or duplication, any Term-out Period Account
Funded Incremental Purchase).

                    “Identifiable Combined Assets” means amounts received in the
Collection Accounts that the Collection Agent can identify as being received in
respect of (i) Leased Equipment Receivables (ii) amounts received in the
Controlled Account that the Collection Agent can identify as being received in
respect of the sale of equipment that has been leased to an Originator and is
subject to the lien of the lessor thereof, (iii) amounts received in the
Controlled Account that the Collection Agent can identify as being received in
respect of Receivables that would, in accordance with the accounts receivable
adjustment codes used by the Collection Agent, the Seller and each Originator on
the Closing Date, be identified on the general ledger thereof under account
receivable adjustment code “N/A.”

I-16

--------------------------------------------------------------------------------



                    “Indemnified Amounts” has the meaning specified in Section
3.01 of the Agreement.

                    “Indemnified Party” has the meaning specified in Section
3.01 of the Agreement.

                    “Investor” means each of the Purchasers, Banks and all other
owners by assignment or otherwise of a Receivable Interest or any interest
therein and any Person that has entered into an agreement to purchase, undivided
interests therein (each of which shall be an Eligible Assignee).

                    “Investor Rate” for any Fixed Period for any Receivable
Interest means, to the extent a Purchaser funds such Receivable Interest for
such Fixed Period (a) by issuing commercial paper (other than Pooled Commercial
Paper), the rate (or if more than one rate, the weighted average of the rates)
at which commercial paper notes of such Purchaser having a term equal to such
Fixed Period and to be issued to fund such Receivable Interest may be sold by
any placement agent or commercial paper dealer selected by the its Purchaser
Agent on behalf of its Purchaser or (b) Pooled Commercial Paper, the discount of
interest accrued on such Pooled Commercial Paper, plus in either case all
commissions of placement agents and commercial paper dealers with respect to
such commercial paper notes as agreed between each such agent or dealer and such
Purchaser Agent and notice of which has been given by such Purchaser Agent to
the Collection Agent; provided that if the rate (or rates) as agreed between any
such agent or dealer and such Purchaser Agent for any Fixed Period for any
Receivable Interest is a discount rate (or rates), then such rate shall be the
rate (or if more than one rate, the weighted average of the rates) resulting
from converting such discount rate (or rates) to an interest-bearing equivalent
rate per annum.

                    “Liberty Purchaser Agent” means Scotia Capital and its
successors and assigns.

                     “Like-Kind Exchange” means, with respect to each Exchanger,
each of a series of “exchanges”, as defined in Sections 1.1031(k)-1(b)(i) and
1.1031(k)-1(b)(ii) of the Treasury Regulations, pursuant to this Agreement, as
determined by each Exchanger, consisting of one or more transfers of
Relinquished Property and one or more subsequent related acquisitions of
Replacement Property within the relevant Exchange Period that are of like-kind,
as defined in Sections 1.1031(a)-1(b) and 1.1031(a)-2 of the Treasury
Regulations and under the “safe harbors” section 4.01 of Rev. Proc 2003-39.
Capitalized terms used above but not defined herein are as defined in the Master
Exchange Agreement.

                     “Like-Kind Exchange Account” means an account or accounts
established jointly with a Qualified Intermediary pursuant to and for the
purpose of facilitating any Like-Kind Exchange that (1) qualifies within the
definition of “Joint Accounts” described in section 5.02 of Rev. Proc. 2003-39,
(2) is used to receive Relinquished Property Proceeds and any Additional
Subsidies from the Collection Accounts, and (3) used to provide such funds to
pay off indebtedness related to Relinquished Property Subject to Liabilities or
to transfer to the Disbursement Accounts (to the extent of the funds in the
Exchange Account, including any funds earned from the investment of funds held
in the Exchange Account). Capitalized terms used above but not defined herein
are as defined in the Master Exchange Agreement.

I-17

--------------------------------------------------------------------------------



                    “Leased Equipment Receivables” means Receivables that
represent proceeds of the lease or provision of equipment that has been leased
to an Originator by any lessor identified on Annex A.

                    “Leased Equipment Receivables Collections” means amounts
received in the Controlled Account in respect of Leased Equipment Receivables.

                    “Leased Equipment Sale Proceeds” means proceeds of the sale
of equipment that has been leased to an Originator and is subject to the lien of
such lease.

                    “Liquidation Day” means, for any Receivable Interest, (a)
each day during a Settlement Period for such Receivable Interest in the Pool
Receivables on which the conditions set forth in paragraph 2 of Exhibit II are
not satisfied, and (b) each day that occurs on or after the Termination Date for
such Receivable Interest in the Pool Receivables, (c) each day after the
occurrence of the Facility Termination Date, and (d) each day that an Event of
Termination (not otherwise waived by the Administrative Agent, each Purchaser
Agent and the Banks) occurs.

                    “Liquidation Fee” means, for any Fixed Period during which a
Liquidation Day occurs, the amount, if any, by which (a) the additional Yield
(calculated without taking into account any Liquidation Fee or any shortened
duration of such Fixed Period pursuant to clause (iv) of the definition thereof)
that would have accrued during such Fixed Period on the reductions of Capital of
the Receivable Interest relating to such Fixed Period had such reductions
remained as Capital, exceeds (b) the income, if any, received by the Investors’
or Banks’ investing the proceeds of such reductions of Capital.

                     “Loss Horizon Ratio” means for any month the ratio
determined by dividing the cumulative sales over the most recent three months by
the current month’s Net Receivables Pool Balance.

                    “Loss Reserve” means, for any Receivable Interest on any
date, an amount equal to the Net Receivables Pool Balance multiplied by the Loss
Reserve Percentage.

                    “Loss Reserve Percentage” means, for any Receivable Interest
in the Pool Receivables on any date, an amount equal to the greater of:

                    (a)      Stress Factor * Loss Ratio * Loss Horizon Ratio and

                    (b)      Minimum Loss Reserve

Where:

                    Loss Ratio = the highest three month rolling average of the
Aged Receivables Ratio in the most recent twelve months ended prior to such
date.

                    Minimum Loss Reserve = 10%

                    Stress Factor = 2.25

I-18

--------------------------------------------------------------------------------



                    “Material Adverse Effect” means a material adverse change
in, or a material adverse effect upon, the financial condition, operations,
assets, business, properties or prospects of United Rentals and its
Subsidiaries, taken as a whole.

                    “Master Exchange Agreement” means the agreement dated as of
January 1, 2009 by and among, inter alia, Qualified Intermediary and the
Originators.

                    “Monthly Report” means a report, in substantially the form
of Annex E hereto, furnished by the Collection Agent to the Administrative Agent
and each Purchaser Agent pursuant to Article IV of the Agreement.

                    “Moody’s” means Moody’s Investor Service, Inc.

                    “Net Receivables Pool Balance” means at any time the
Outstanding Balance of Eligible Receivables reduced by

                    (a) the aggregate amount by which the Outstanding Balance of
Eligible Receivables of each Obligor exceeds the product of (i) the
Concentration Percentage for such Obligor multiplied by (ii) the Outstanding
Balance of the Eligible Receivables;

                    (b) the Outstanding Balance of Eligible Receivables for
Obligors that are United States, federal government, governmental subdivisions
or agencies that in the aggregate are in excess of 2% of the aggregate
Outstanding Balance of all Eligible Receivables;

                    (c) the Outstanding Balance of Eligible Receivables for
Obligors that are state government, governmental subdivisions or agencies that
in the aggregate are in excess of 2% of the aggregate Outstanding Balance of all
Eligible Receivables;

                    (d) the aggregate monthly collections received during the
preceding calendar month and not deposited into the Controlled Account in
accordance with the provisions of Section 1.04(a) hereof;

                    (e) the aggregate amount of Collections received as credit
card payments during the preceding calendar month that were not deposited into
the Controlled Account in accordance with the provisions of Section 1.04(a)
hereof;

                    (f) with respect to any month, the ROA Collections in excess
of 15% of Collections for such month;

                    (g) the amount shown as “Un-reconciled Difference” in the
latest Monthly Report expressed as a positive number;

                    (h) with respect to any Obligor in respect of which (i)
there is currently an Outstanding Balance of Eligible Receivables owing from
such Obligor in excess of $100,000 and (ii) there is a payable owing from the
Collection Agent or any of its Affiliates to such Obligor, the lesser of (x) the
Outstanding Balance of Eligible Receivables owing from such Obligor and (y) the
aggregate amount owing from the Collection Agent and its Affiliates to such
Obligor; and

I-19

--------------------------------------------------------------------------------



                    (i) the Outstanding Balance of ENB Receivables that (i) in
the aggregate are in excess of 20% of the aggregate Outstanding Balance of all
Eligible Receivables or (ii) are greater than 28 days old.

                    “Non-Extending Purchaser” has the meaning set forth in
Section 1.04(h).

                    “Nonrenewing Purchaser” has the meaning set forth in Section
1.13.

                    “Notice of Effectiveness” means a notice upon receipt of
which the Seller effectively transfers to the Administrative Agent the exclusive
control of the Controlled Account.

                    “Obligor” means a Person obligated to make payments pursuant
to a Contract; provided that in the event that any payments in respect of a
Contract are made by any other Person, such other Person shall also be deemed to
be an Obligor.

                    “Originator” means each of United Rentals (North America),
Inc., United Rentals Northwest, Inc. and each of their successors and permitted
assigns.

                    “Other Corporations” means United Rentals, Inc. and all of
its Subsidiaries except the Seller.

                    “Other Investors” means any Person other than the Seller,
the Originators or the Collection Agent.

                    “Outstanding Balance” of any Receivable at any time means
the then outstanding principal balance thereof.

                    “Parent” means United Rentals, Inc. and its successors and
permitted assigns.

                    “Performance Undertaking Agreement” means the Performance
Undertaking Agreement, dated as of May 31, 2005, made by United Rentals in favor
of the Seller, as the same may, from time to time, be amended, modified or
supplemented, and as confirmed by the Confirmation of Performance Undertaking,
dated as of the date hereof.

                    “Percentage” of any Bank means, (a) with respect to Calyon,
the percentage set forth on the signature page to the Agreement, (b) with
respect to Scotia, the percentage set forth on the signature page to the
Agreement, and (c) with respect to a Bank that has entered into an Assignment
and Acceptance, the amount set forth therein as such Bank’s Percentage, in each
case as such amount may be modified by an Assignment and Acceptance entered into
between a Bank and an Eligible Assignee.

                    “Periodic Report” means the Monthly Report, the Weekly
Report or the Daily Report.

                    “Permitted Liens” means those liens (i) related to any
Leased Equipment Receivables, and (ii) related to any Leased Equipment Sale
Proceeds.

I-20

--------------------------------------------------------------------------------



                    “Person” means an individual, partnership, corporation
(including a business trust), joint stock company, limited liability company,
unincorporated association, trust, joint venture or other entity, or a
government or any political subdivision or agency thereof.

                    “Pool Balance Dilution Ratio” means the three month rolling
average of the percentage equivalent of a fraction, computed as of the last day
of each calendar month, obtained by dividing (a) the aggregate Dilutions
occurring during such month by (b) the aggregate Outstanding Balance of Pool
Receivables as of the last day of such month.

                    “Pool Receivable” means a Receivable in the Receivables
Pool.

                    “Pooled Commercial Paper” means all short-term Commercial
Paper issued by such Purchaser from time to time, subject to any pooling
arrangement by such Purchaser, but excluding short-term Commercial Paper issued
by such Purchaser both for a tenor and in an amount specifically requested by
any Person in connection with any receivables purchase facility effected by such
Purchaser.

                    “Purchase Agreement” means the Amended and Restated Purchase
and Contribution Agreement, dated the date of the Agreement, between the
Originators, as sellers, and United Rental Receivables LLC II, as buyer, as the
same may be amended, modified or restated from time to time.

                    “Purchase Limit” means $325,000,000, as such amount may be
reduced pursuant to Section 1.01(b). References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit, as then reduced
pursuant to Section 1.01(b), minus the then outstanding Capital of Receivable
Interests under the Agreement.

                    “Purchase Request” means a request, substantially in the
form of Annex E hereto, delivered by the Seller pursuant to Section 1.02 of the
Agreement.

                    “Purchaser” means (i) Atlantic Asset Securitization LLC and
any successor or assign of such Purchaser that is a receivables investment
company that in the ordinary course of its business issues commercial paper or
other securities to fund its acquisition and maintenance of receivables and (ii)
Liberty Street Funding LLC and any successor or assign of such Purchaser that is
a receivables investment company that in the ordinary course of its business
issues commercial paper or other securities to fund its acquisition and
maintenance of receivables.

                    “Purchaser Agent” means (i) Calyon and its permitted
successors and assigns as Atlantic Purchaser Agent and (ii) Scotia Capital and
its permitted successors and assigns as Liberty Purchaser Agent.

                    “Purchaser Agent’s Account” means (i) with respect to
Calyon, the special account (account number 01-25680-001-00-001, ABA No.
026008073) of Calyon maintained at the office of Calyon and (ii) with respect to
Scotia Capital, the special account (account number 2158-13, ABA No. 026-002532)
of Scotia Capital maintained at the office of Scotia Capital.

                     “Qualified Intermediary” means United Rentals Exchange,
LLC, a qualified intermediary as defined in Treasury Regulation Section
1.1031(k)-1(g)(4).

I-21

--------------------------------------------------------------------------------



                    “Rating Agency” means Standard & Poor’s, Moody’s or Fitch,
or any successor thereto.

                    “Receivable” means the U.S. dollar denominated indebtedness
of any Obligor resulting from the provision or sale of goods or services to such
Obligor by an Originator under a Contract generated by the Originator in the
ordinary course of its business for which all actions required to be performed
by the Originator have been performed, and includes the right to payment of any
sales tax, interest or finance charges and other obligations of such Obligor
with respect thereto, which Receivable has been acquired or purported to be
acquired by the Seller by purchase or by capital contribution pursuant to the
Purchase Agreement; provided that “Receivable” shall not include any Equipment
Sale Receivables. For the avoidance of doubt, Receivables shall include ENB
Receivables.

                    “Receivable Interest” means, at any date of determination,
an undivided percentage ownership interest in (a) all then outstanding Pool
Receivables arising prior to the time of the most recent computation or
recomputation of such undivided percentage interest pursuant to Section 1.03,
(b) all Related Security with respect to such Pool Receivables and (c) all
Collections with respect to, and other proceeds of, such Pool Receivables and
Related Security. Each undivided percentage interest shall be computed as

 

C + YR + LR + CAFR +DR

--------------------------------------------------------------------------------

NRPB

          where:

 

 

 

 

 

C

=

the Capital of each such Receivable Interest at the time of computation.

 

 

 

 

 

YR

=

the Yield Reserve of each such Receivable Interest at the time of computation.

 

 

 

 

 

LR

=

the Loss Reserve of each such Receivable Interest at the time of computation.

 

 

 

 

 

CAFR

=

the Collection Agent Fee Reserve of each such Receivable Interest at the time of
computation.

 

 

 

 

 

DR

=

the Dilution Reserve of each such Receivable Interest at the time of
computation.

 

 

 

 

 

NRPB

=

the Net Receivables Pool Balance at the time of computation.

I-22

--------------------------------------------------------------------------------



Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 1.03.

                    “Receivables Pool” means at any time the aggregation of each
then outstanding Receivable, payment of which is directed to one of the
Collection Accounts specified in Annex F hereto.

                    “Related Bank” means (a) with respect to Atlantic, Calyon
and each Eligible Assignee that shall become a party to the Agreement as a
Related Bank for Atlantic pursuant to Section 7.03 of the Agreement and (b) with
respect to Liberty, Scotia Capital and each Eligible Assignee that shall become
a party to the Agreement as a Related Bank for Liberty pursuant to Section 7.03
of the Agreement.

                    “Related Security” means with respect to any Receivable all
of the Seller’s interest in:

                    (a) any goods (including returned goods) relating to any
sale giving rise to such Receivable;

                    (b) all security interests or liens and property subject
thereto from time to time purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all financing statements authorized or signed by an Obligor
describing any collateral securing such Receivable;

                    (c) all guaranties, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise; and

                    (d) the Contract and all other books, records and other
information (including, without limitation, computer programs, tapes, discs,
punch cards, data processing software and related property and rights) relating
to such Receivable and the related Obligor.

                    “Repurchase Date” has the meaning set forth in Section 1.12.

                    “Reserve Dilution Ratio” means the percentage equivalent of
a fraction, computed as of the last day of each calendar month, obtained by
dividing (a) the aggregate Dilutions as of the last day of such month by (b) the
aggregate amount of newly generated Receivables during the two months prior to
such month.

                    “Response Deadline” has the meaning set forth in Section
1.13.

                    “ROA Collections” means Collections that are not deposited
directly into lock-boxes, but rather that are received by the Collection Agent
before being deposited into a blocked account.

                    “Scheduled Commitment Termination Date” has the meaning
given to such term in Section 1.13(a).

I-23

--------------------------------------------------------------------------------



                    “Scotia Capital” has the meaning as set forth in the
preamble to this Agreement and its successors and assigns.

                    “Scotia Capital Fee Agreement” means the separate fee
agreement, of even date herewith, pertaining to fees among the Seller and Scotia
Capital as Liberty Purchaser Agent, as the same may be amended or restated from
time to time.

                     “Senior Secured Leverage Ratio” has the meaning specified
in the Credit Agreement.

                    “Settlement Day” for any Receivable Interest means the last
day of the related Settlement Period, or, for Pooled Commercial Paper, means the
thirtieth day from the last day of immediately preceding Settlement Period,
provided, that if such day is not a Business Day, the next following day that is
a Business Day.

                    “Settlement Period” for any Receivable Interest means each
period commencing on the first day and ending on the last day of each Fixed
Period for such Receivable Interest and, on and after the Termination Date for
such Receivable Interest, such period (including, without limitation, a period
of one day) as shall be selected from time to time by the related Purchaser
Agent or, in the absence of any such selection, each period of thirty days from
the last day of the immediately preceding Settlement Period.

                    “Special Branch Collections” means any Collections received
by an Originator or the Collection Agent at a branch of any Originator listed on
Annex H. Special Branch Collections are not ROA Collections.

                    “Standard & Poor’s” means Standard & Poor’s, a division of
The McGraw-Hill Companies, Inc.

                    “Subsidiary” of a specified Person means any corporation of
which securities having ordinary voting power to elect a majority of the board
of directors or other persons performing similar functions are at the time
directly or indirectly owned by such specified Person.

                    “Tangible Net Worth” means at any time the excess of (a) the
Outstanding Balance of all Receivables plus cash and cash equivalents of the
Seller, minus (b) the sum of (i) the Outstanding Balance of such Receivables
that have become Defaulted Receivables, plus (ii) Capital, Yield Reserve, Loss
Reserve, Collection Agent Fee Reserve and Dilution Reserve, plus (iii) the
Deferred Purchase Price.

                    “Termination Date” for any Receivable Interest in the Pool
Receivables means (a) in the case of a Receivable Interest in the Pool
Receivables owned by an Investor, the earlier of (i) the Business Day that the
Seller or the related Purchaser Agent so designates by notice to the other at
least two Business Days in advance for such Receivable Interest in the Pool
Receivables and (ii) the Commitment Termination Date and (b) in the case of a
Receivable Interest in the Pool Receivables owned by a Bank, the earlier of
(i) the Business Day that the Seller so designates by notice to the related
Purchaser Agent at least one Business Day in advance for such Receivable
Interest in the Pool Receivables and (iii) the Facility Termination Date.

I-24

--------------------------------------------------------------------------------



                    “Term-out Period” shall mean, with respect to any Purchaser,
the period commencing on the date, if any, on which such Purchaser establishes
its Term-out Period Account and makes the initial deposit therein pursuant to
Section 1.13(b) hereof and ending on the earlier of (i) Facility Termination
Date, and (ii) the date on which pursuant to Section 1.13(j) each Nonrenewing
Purchaser agree to enter into the Commitment Renewal and to make purchases under
Section 1.02, unless the Seller requests and such request is approved by the
Purchasers in their sole discretion to enter into a Subsequent Term-out Period.

                    “Term-out Period Account” means, for any Purchaser, the
Term-out Period Account in the name of the Seller maintained by such Purchaser
during the Term-out Period, if any, and under the control and dominion of such
Purchaser, to secure the Seller’s obligation to repay the Term-out Period
Advance made by such Purchaser.

                    “Term-out Period Account Funded Incremental Purchase” means
any Incremental Purchase made by a Purchaser which is funded by a withdrawal
from such Purchaser’s Term-out Period Account.

                    “Term-out Period Advance” shall mean, as of any date of
determination in respect of any Purchaser, the amount deposited by such
Purchaser into such Purchaser’s Term-out Period Account pursuant to Section
1.13(b) hereof minus any Term-out Period Account Funded Incremental Purchases
made by such Purchaser plus any repayments or prepayments in respect of Capital
that are paid to such Term-out Period Account in accordance with Section 1.13
hereof. The term “Term-out Period Advance” does not include any Term-out Period
Account Funded Incremental Purchase.

                    “Term-out Period Advance Margin” means, on any date of
determination with respect to Term-out Period Advances funded by Purchasers,
1.875%.

                    “Term-out Period Advance Rate” means the rate per annum
equal to the sum of (i) the Eurodollar Rate plus (ii) the Term-out Period
Advance Margin. The Term-out Period Advance Rate shall be rounded, if necessary,
to the next higher 1/16 of 1%.

                    “Transaction Document” means any of the Agreement, each Fee
Agreement, the Performance Undertaking Agreement, the Purchase Agreement and all
other agreements and documents delivered and/or related hereto or thereto.

                    “UCC” means the Uniform Commercial Code as from time to time
in effect in the applicable jurisdiction.

                    “United Rentals” means United Rentals, Inc. and its
successors and permitted assigns.

                     “Weekly Report” means a report, in substantially the form
of Annex G-1 hereto, furnished by the Collection Agent to the Administrative
Agent and each Purchaser Agent pursuant to Article IV of the Agreement.

I-25

--------------------------------------------------------------------------------



                    “Yield” means:

                    (a) for each Receivable Interest for any Fixed Period to the
extent a Purchaser will be funding such Receivable Interest during such Fixed
Period through the issuance of commercial paper,

IR x C x ED + LF      
360

                    (b) for each Receivable Interest for any Fixed Period, to
the extent the Investors will not be funding such Receivable Interest during
such Fixed Period through the issuance of commercial paper or the Banks will be
funding such Receivable Interest,

AR x C x ED + LF
       360

                    (c) for each Receivable Interest purchased during the
Term-out Period

TR x C x ED + LF
       360

                     where:

 

 

 

 

 

AR

=

the Assignee Rate for such Receivable Interest for such Fixed Period

 

 

 

 

 

C

=

the Capital of such Receivable Interest during such Fixed Period

 

 

 

 

 

ED

=

the actual number of days elapsed during such Fixed Period

 

 

 

 

 

IR

=

the Investor Rate for such Receivable Interest for such Fixed Period

 

 

 

 

 

LF

=

the Liquidation Fee, if any, for such Receivable Interest for such Fixed Period

 

 

 

 

 

TR

=

the Term-out Period Advance Rate for such Receivable Interest for such Fixed
Period;

provided, that no provision of the Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

                    “Yield Reserve” for any Receivable Interest at any time
means the sum of (a) the then accrued and unpaid Yield for such Receivable
Interest and (b) an amount equal to the product of (i) a stress factor of 2.25,
(ii) the Capital of such Receivable Interest on such date, (iii) the Alternate
Base Rate for such Receivable Interest for a 30-day Fixed Period deemed to
commence on such date and (iv) a fraction having Days Sales Outstanding as its
numerator and 360 as its denominator.

I-26

--------------------------------------------------------------------------------



- - - - - -

                    Other Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles. All terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9.

I-27

--------------------------------------------------------------------------------



EXHIBIT II

CONDITIONS OF PURCHASES

          1. Conditions Precedent to Initial Purchase. The initial purchase of a
Receivable Interest in the Pool Receivables under this Amended and Restated
Agreement is subject to the conditions precedent that the Administrative Agent
and each Purchaser Agent shall have received on or before the date of such
purchase the following, each (unless otherwise indicated) dated such date, in
form and substance satisfactory to the Administrative Agent and each Purchaser
Agent:

                    (a) A certificate of the Secretary or Assistant Secretary of
the Seller and each Originator certifying (i) copies of the resolutions of the
Board of Directors of the Seller and such Originator approving the applicable
Transaction Documents, (ii) copies of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the
Transaction Documents, (iii) the by-laws of the Seller and each Originator and
(iv) the names and true signatures of the officers of the Seller and each
Originator authorized to sign the Transaction Documents to be signed by it
hereunder. Until the Administrative Agent and each Purchaser Agent receives a
subsequent incumbency certificate from the Seller or each Originator, as the
case may be, the Administrative Agent and each Purchaser Agent shall be entitled
to rely on the last such certificate delivered to it by the Seller or such
Originator.

                    (b) A certificate of the Secretary or Assistant Secretary of
the Parent certifying (i) copies of the resolutions of the Board of Directors of
the Parent approving the Performance Undertaking Agreement, (ii) copies of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Performance Undertaking Agreement and
(iii) the names and true signatures of the officers thereof authorized to sign
the Performance Undertaking Agreement.

                    (c) A copy of the certificate or articles of incorporation
of the Seller, certified as of a recent date by the Secretary of State or other
appropriate official of the state of its organization, and a certificate as to
the good standing of the Seller from such Secretary of State or other official,
dated as of a recent date.

                    (d) Acknowledgment copies or time stamped receipt copies of
proper financing statements, duly filed on or before the date of such initial
purchase under the UCC of all jurisdictions necessary to perfect the ownership
and security interests contemplated by the Agreement and the Purchase Agreement.

                    (e) Acknowledgment copies, or time stamped receipt copies of
proper financing statements, if any, necessary to release all security interests
and other rights of any Person in the Collateral previously granted by the
Seller or the Originators, except for those financing statements related to any
Permitted Liens.

                    (f) Evidence of payment by the Seller of all accrued and
unpaid fees (including those contemplated by the Fee Agreements), costs and
expenses to the extent then due and payable on the date thereof, including any
such costs, fees and expenses arising under or referenced in Section 7.04(b) of
the Agreement and the Fee Agreements.

II-1

--------------------------------------------------------------------------------



                    (g) Completed UCC search reports, dated on or within one
month before the date of this Agreement, listing the financing statements filed
in all applicable jurisdictions referred to in clause (d) above that name any
Originator or the Seller as debtor, together with copies of such other financing
statements that were filed on any date after May 6, 2003 for United (NA), May 8,
2003 for the Buyer, April 13, 2003 for United Rentals Southeast, L.P., and April
15, 2003 for United Rentals Northwest, Inc., and similar search reports with
respect to judgment liens, federal tax liens and liens of the Pension Benefit
Guaranty Corporation in such jurisdictions, as the Administrative Agent or any
Purchaser Agent may request, showing no Adverse Claims on any Pool Receivable.

                    (h) Copies of the executed Controlled Account Agreement with
the Controlled Account Bank.

                    (i) Letters from each of the Rating Agencies then rating the
Commercial Paper of each Purchaser confirming the rating of such Commercial
Paper after giving effect to the transaction contemplated by the Agreement and
the Transaction Documents.

                    (j) A favorable opinion of counsel for the Seller and the
Originators, in form and substance satisfactory to the Administrative Agent and
each Purchaser Agent.

                    (k) A favorable opinion of counsel for the Parent, in form
and substance satisfactory to the Administrative Agent and each Purchaser Agent.

                    (l) An executed copy of the Fee Agreements.

                    (m) An executed copy of each of the Transaction Documents.

                    (n) An executed copy of the Parent Undertaking Agreement.

                    (o) [Reserved]

                    (p) Each Pool Receivable included in the calculation of
Eligible Receivables is an Eligible Receivable.

          2. Conditions Precedent to All Purchases and Reinvestments. Each
purchase of (including the initial purchase), each reinvestment in the Pool
Receivables, each Term-out Advance and each withdrawal from each Term-out Period
Account shall be subject to the further conditions precedent that

                    (a) in the case of each purchase, the Collection Agent shall
have delivered to the Administrative Agent and each Purchaser Agent on or prior
to such purchase, in form and substance satisfactory to the Administrative Agent
and each Purchaser Agent, a completed Monthly Report, Weekly Report and Daily
Report, when applicable, containing information covering the most recently ended
calendar month and demonstrating that after giving effect to such purchase no
Event of Termination or Incipient Event of Termination under paragraph (i) of
Exhibit V would occur;

II-2

--------------------------------------------------------------------------------



                    (b) on the date of such purchase or reinvestment pursuant to
Section 1.04(b)(ii) of the Agreement, the following statements shall be true
(and acceptance of the proceeds of such purchase or reinvestment shall be deemed
a representation and warranty by the Seller that such statements are then true),
except that the statement in clause (iii) below is required to be true only if
such purchase or reinvestment is by an Investor:

 

 

 

                    (i) the representations and warranties contained in
Exhibit III are correct on and as of the date of such purchase or reinvestment
as though made on and as of such date,

 

 

 

                    (ii) no event has occurred and is continuing, or would
result from such purchase or reinvestment, that constitutes an Event of
Termination or an Incipient Event of Termination, and

 

 

 

                    (iii) the Administrative Agent shall not have given the
Seller at least one Business Day’s notice that the Investors have terminated the
reinvestment of Collections in Receivable Interests; and

                    (c) in the case of each purchase, the Administrative Agent
and each Purchaser Agent shall have received a Purchase Request and such other
approvals, opinions or documents as it may reasonably request.

II-3

--------------------------------------------------------------------------------



EXHIBIT III

REPRESENTATIONS AND WARRANTIES

                    The Seller represents and warrants as follows:

                    (a) The Seller is a limited liability company duly formed,
validly existing and in good standing only under the laws of Delaware, and is
duly qualified to do business, and is in good standing, in every jurisdiction
where the nature of its business requires it to be so qualified.

                    (b) The execution, delivery and performance by the Seller of
each Transaction Document to which it is a party (i) are within the Seller’s
limited liability company powers, (ii) have been duly authorized by all
necessary corporate action, (iii) do not contravene (1) the Seller’s certificate
of formation and limited liability company agreement, (2) any law, rule or
regulation applicable to the Seller, (3) any contractual restriction binding on
or affecting the Seller or its property, the violation of which could reasonable
be expected to have a Material Adverse Effect on the collectibility of any Pool
Receivable or a Material Adverse Effect on Seller or (4) any order, writ,
judgment, award, injunction or decree binding on or affecting the Seller or its
property, and (iv) do not result in or require the creation of any Adverse Claim
upon or with respect to any of its properties (except for the interest created
pursuant to the Agreement). Each of the Transaction Documents to which it is a
party has been duly executed and delivered by a duly authorized officer of the
Seller.

                    (c) No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Seller of the
Transaction Documents to which it is a party, except for the filing of UCC
financing statements that are referred to therein other than those which have
been obtained; provided, that the right of any assignee of a Receivable the
obligor of which is a Government Obligor to enforce such Receivable directly
against such obligor may be restricted by the Federal Assignment of Claims Act
or any similar applicable Law to the extent the Originator thereof or the Seller
shall not have complied with the applicable provisions of any such Law in
connection with the assignment or subsequent reassignment of any such
Receivable.

                    (d) Each of the Transaction Documents to which it is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

                    (e) The consolidated balance sheets of United Rentals and
its Subsidiaries as at the end of its most recent fiscal year, and the related
consolidated statements of income and retained earnings of United Rentals and
its Subsidiaries for such fiscal year, copies of which have been furnished to
the Administrative Agent and each Purchaser Agent, fairly present in all
material respects the consolidated financial condition of United Rentals and its
Subsidiaries as at such date and the consolidated results of the operations of
United Rentals and its Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied,
and since the end of its most recent fiscal year there has been no material
adverse change in the business, operations, property or financial condition of
United Rentals or its Subsidiaries. Notwithstanding the foregoing, in the event
the due date for delivery of such financials is waived or extended with respect
to the Revolving Loans pursuant to the Credit Agreement and at such time both
Calyon and Scotia Capital are Revolving Credit Lenders thereunder, such waiver
or extension will be deemed to have been made with respect to the delivery of
such financials under this Agreement. Since the formation of the Seller, there
has been no material adverse change in the business, operations, property or
financial or other condition of the Seller.

III-1

--------------------------------------------------------------------------------



                    (f) There is no pending or, to the Seller’s knowledge,
threatened action or proceeding affecting United Rentals or any of its
Subsidiaries before any court, governmental agency or arbitrator that may
materially adversely affect the financial condition or operations of United
Rentals or any of its Subsidiaries or the ability of the Seller or United
Rentals to perform their respective obligations under the Transaction Documents,
or which purports to affect the legality, validity or enforceability of the
Transaction Documents. To the Seller’s knowledge, neither United Rentals nor any
Subsidiary is in default with respect to any order of any court, arbitration or
governmental body except for defaults with respect to orders of governmental
agencies that defaults are not material to the business or operations of United
Rentals and its Subsidiaries, taken as a whole.

                    (g) No proceeds of any purchase or reinvestment will be used
to acquire any equity security of a class that is registered pursuant to Section
12 of the Securities Exchange Act of 1934.

                    (h) The Seller is the legal and beneficial owner of the Pool
Receivables and Related Security free and clear of any Adverse Claim (other than
any Adverse Claim arising hereunder, under the Purchase and Contribution
Agreement or any other Transaction Document, and other than Permitted Liens).
Upon each purchase of or reinvestment in a Receivable Interest, the Investors or
the Banks, as the case may be, shall acquire a valid and perfected undivided
percentage ownership interest or first priority security interest to the extent
of the pertinent Receivable Interest in each Pool Receivable then existing or
thereafter arising and in the Related Security and Collections with respect
thereto; provided, that the right of any assignee of a Receivable the obligor of
which is a Government Obligor to enforce such Receivable directly against such
obligor may be restricted by the Federal Assignment of Claims Act or any similar
applicable Law to the extent the Originator thereof or the Seller shall not have
complied with the applicable provisions of any such Law in connection with the
assignment or subsequent reassignment of any such Receivable, other than
Permitted Liens. No effective financing statement or other instrument similar in
effect covering any Contract or any Pool Receivable or the Related Security or
Collections with respect thereto is on file in any recording office, except
those filed in favor of the Administrative Agent relating to the Agreement and
those filed pursuant to the Purchase Agreement and those related to the
Permitted Liens.

                    (i) Each Monthly Report, Weekly Report and Daily Report (if
prepared by the Seller, or to the extent that information contained therein is
supplied by the Seller), information, exhibit, financial statement, document,
book, record or report furnished at any time by or on behalf of the Seller to
the Administrative Agent, the Purchaser Agents, the Investors or the Banks in
connection with the Agreement is true, complete and accurate in all material
respects as of its date or (except as otherwise disclosed to the Administrative
Agent, the Purchaser Agents, the Investors or the Banks, as the case may be, at
such time) as of the date so furnished.

III-2

--------------------------------------------------------------------------------



                    (j) The principal place of business and chief executive
office of the Seller and the office where the Seller keeps its records
concerning the Pool Receivables are located at the address or addresses referred
to in paragraph (b) of Exhibit IV.

                    (k) The names and addresses of all the Controlled Account
Bank, together with the account numbers of the Controlled Account of the Seller
at such Controlled Account Bank, are specified in Annex F hereto (or at such
other Controlled Account Bank and/or with such other Controlled Account as have
been notified to the Administrative Agent in accordance with the Agreement).

                    (l) The Seller is not known by and does not use any
tradename or doing-business-as name.

                    (m) The Seller was formed on December 15, 2000 and the
Seller did not engage in any business activities prior to the date of the
Agreement other than those relating to the transactions evidenced by the Former
Deal Documents and the documents amended and restated thereby. The Seller has no
Subsidiaries.

                    (n) (i) The fair value of the property of the Seller is
greater than the total amount of liabilities, including contingent liabilities,
of the Seller, (ii) the present fair salable value of the assets of the Seller
is not less than the amount that will be required to pay all probable
liabilities of the Seller on its Debts as they become absolute and matured,
(iii) the Seller does not intend to, and does not believe that it will, incur
Debt or liabilities beyond the Seller’s abilities to pay such Debt and
liabilities as they mature and (iv) the Seller is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which the Seller’s property would constitute unreasonably small capital.

                    (o) With respect to each Pool Receivable, the Seller
(i) shall have received such Pool Receivable as a contribution to the capital of
the Seller by the Originators or (ii) shall have purchased such Pool Receivable
from the Originators in exchange for payment (made by the Seller to the
Originators in accordance with the provisions of the Purchase Agreement) of cash
in an amount that constitutes fair consideration and reasonably equivalent
value. Each such sale referred to in clause (ii) of the preceding sentence shall
not have been made for or on account of an antecedent Debt owed by the
Originators to the Seller and no such sale is voidable or subject to avoidance
under any section of the Federal Bankruptcy Code.

                    (p) Each ENB Receivable has been originated pursuant to the
terms of a Contract substantially similar to the form of Contract attached
hereto as Annex I as amended from time to time by the Seller with notice to the
Purchaser Agents; provided, that if any amendment to the form of Contract
attached as Annex I hereto adversely affects the enforceability of ENB
Receivables or the interests of the Seller or the Purchasers therein, such
amendment shall require the written consent of the Purchaser Agents.

III-3

--------------------------------------------------------------------------------



EXHIBIT IV

COVENANTS OF THE SELLER

                    Until the latest of the Facility Termination Date, the date
on which no Capital of or Yield on any Receivable Interest shall be outstanding
or the date all other amounts owed by the Seller hereunder to the Investors, the
Banks, the Administrative Agent or the Purchaser Agents are paid in full:

                    (a) Compliance with Laws, Etc. The Seller will comply in all
material respects with all applicable laws, rules, regulations and orders and
preserve and maintain its existence, rights, franchises, qualifications, and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such existence,
rights, franchises, qualifications and privileges would not materially adversely
affect the collectibility of the Receivables Pool or the ability of the Seller
to perform its obligations under the Transaction Documents.

                    (b) Offices, Records and Books of Account. The Seller will
keep its principal place of business and chief executive office and the office
where it keeps its records concerning the Pool Receivables (and all original
documents relating thereto) at the address of the Seller set forth in Section
7.02 of the Agreement or, upon 30 days’ prior written notice to the
Administrative Agent, at any other locations in jurisdictions where all actions
reasonably requested by the Administrative Agent to protect and perfect the
interest in the Collateral have been taken and completed. The Seller also will
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Pool Receivables
and related Contracts in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including, without limitation, records adequate to permit the daily
identification of each Pool Receivable and all Collections of and adjustments to
each existing Pool Receivable).

                    (c) Performance and Compliance with Contracts and Credit and
Collection Policy. The Seller will require, at its expense, that each Originator
will timely and fully perform and comply with all material provisions, covenants
and other promises required to be observed by it under the Contracts related to
the Pool Receivables, and timely and fully comply in all material respects with
the Credit and Collection Policy in regard to each Pool Receivable and the
related Contract.

                    (d) Sales, Liens, Etc. The Seller will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon or with respect to, the Seller’s undivided interest
in any Pool Receivable, Related Security, Controlled Account or Collections, or
upon or with respect to any account to which any Collections of any Pool
Receivables are sent, or assign any right to receive income in respect thereof,
except to the extent of any Permitted Liens. The Seller will not grant or suffer
to exist any lien, security interest or other charge or encumbrance or control
over the Collection Accounts.

IV-1

--------------------------------------------------------------------------------



                    (e) Extension or Amendment of Receivables. Except as
provided in Section 4.02(c), the Seller will not, and will not permit the
Collection Agent to, extend the maturity or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable, or amend, modify or waive any
term or condition of any Contract related thereto.

                    (f) Change in Business or Credit and Collection Policy. The
Seller will not make or permit any change in the character of its business or in
the Credit and Collection Policy that would, in either case, materially
adversely affect the collectibility of the Receivables Pool or the ability of
the Seller to perform its obligations under the Agreement.

                    (g) Change in Payment Instructions to Obligors. The Seller
will not make or permit any change in the instructions to Obligors regarding
payments to be made to the Seller or the Collection Agent or payments to be made
to the Controlled Account Bank, unless the Administrative Agent shall have
received notice of and agreed to such change, other than a change related solely
to instructions to Obligors to pay to a new Controlled Account Bank and subject
to a Controlled Account Agreement.

                    (h) Addition or Termination of Controlled Account Bank or
Controlled Account Agreement. The Seller will not add or terminate or cause or
permit the addition or termination of any bank as a Controlled Account Bank from
those listed in Annex F to the Agreement or terminate any Controlled Account
Agreement, unless the Administrative Agent shall have received notice of such
addition or termination of a Controlled Account Bank, notice of the termination
of the Controlled Account with any terminated Controlled Account Bank and
executed copies of Controlled Account Agreement with each newly added Controlled
Account Bank. The Seller will not permit any provision of any Controlled Account
Agreement to be changed, amended, modified or waived without the prior written
consent of the Administrative Agent.

                    (i) Deposits to Controlled Account. The Seller will deposit,
or cause to be deposited, all Collections of Pool Receivables into the
Collection Accounts, and will cause all such Collections deposited to the
Collection Accounts to be transferred to the Controlled Account within one
Business Day of its receipt except to the extent otherwise permitted by the
provisions of Section 1.04(a) hereof. The Seller will not deposit or otherwise
credit, or cause or permit to be so deposited or credited, to the Collection
Accounts or any Controlled Account cash or cash proceeds other than Collections
of Pool Receivables, and with respect to the Collection Accounts, the proceeds
of Equipment Sale Receivables and to the limited extent permitted herein,
Identifiable Combined Assets.

                    (j) Marking of Records. At its expense, the Seller will mark
its master data processing records evidencing Pool Receivables and related
Contracts with a legend evidencing that Receivable Interests related to such
Pool Receivables and related Contracts have been sold in accordance with the
Agreement.

                    (k) Reporting Requirements. The Seller will provide to the
Administrative Agent (in multiple copies, if requested by the Administrative
Agent) the following:

IV-2

--------------------------------------------------------------------------------



 

 

 

                    (i) as soon as available and in any event within 45 days
after the end of the first three quarters of each fiscal year of United Rentals,
balance sheets of United Rentals, its Subsidiaries and the Seller as of the end
of such quarter and statements of income and retained earnings of United
Rentals, its Subsidiaries and the Seller for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, certified by
the chief financial officer of United Rentals; notwithstanding the foregoing, in
the event the due date for delivery of such financials is waived or extended
with respect to the Revolving Loans pursuant to the Credit Agreement and at such
time both Calyon and Scotia Capital are Revolving Lenders thereunder, such
waiver or extension will be deemed to have been made with respect to the
delivery of such financials under this Agreement;

 

 

 

                    (ii) as soon as available and in any event within 90 days
after the end of each fiscal year of United Rentals, a copy of the annual report
for such year for United Rentals and its Subsidiaries, containing financial
statements for such year audited by Ernst & Young or other independent public
accountants acceptable to the Administrative Agent; notwithstanding the
foregoing, in the event the due date for delivery of such financials is waived
or extended with respect to the Revolving Loans pursuant to the Credit Agreement
and at such time both Calyon and Scotia Capital are Revolving Lenders
thereunder, such waiver or extension will be deemed to have been made with
respect to the delivery of such financials under this Agreement;

 

 

 

                    (iii) as soon as possible and in any event within five days
after the occurrence of each Event of Termination or Incipient Event of
Termination, a statement of the chief financial officer of the Seller setting
forth details of such Event of Termination or Incipient Event of Termination and
the action that the Seller has taken and proposes to take with respect thereto;

 

 

 

                    (iv) promptly after the sending or filing thereof, copies of
all reports that United Rentals sends to any of its securityholders, and copies
of all reports and registration statements that United Rentals or any Subsidiary
files with the Securities and Exchange Commission or any national securities
exchange;

 

 

 

                    (v) promptly after the filing or receiving thereof, copies
of all reports and notices that the Seller or any Affiliate files under ERISA
with the Internal Revenue Service or the Pension Benefit Guaranty Corporation or
the U.S. Department of Labor or that the Seller or any Affiliate receives from
any of the foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which the Seller or any Affiliate is or was,
within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition that
could, in the aggregate, result in the imposition of liability on the Seller
and/or any such Affiliate in excess of $1,000,000;

 

 

 

                    (vi) at least ten Business Days prior to any change in the
name of an Originator or the Seller, a notice setting forth the new name and the
effective date thereof and UCC3 amendments to all UCC1 financing statements
filed in connection with the Transaction Documents;

IV-3

--------------------------------------------------------------------------------



 

 

 

                    (vii) promptly after the Seller obtains knowledge thereof,
notice of any “Event of Termination” or “Facility Termination Date” under the
Purchase Agreement;

 

 

 

                    (viii) so long as any Capital shall be outstanding, as soon
as possible and in any event no later than the day of occurrence thereof, notice
that the Originators have stopped selling or contributing to the Seller,
pursuant to the Purchase Agreement, all newly arising Receivables;

 

 

 

                    (ix) at the time of the delivery of the financial statements
provided for in clauses (i) and (ii) of this paragraph, a certificate of the
chief financial officer or the treasurer of the Seller to the effect that, to
the best of such officer’s knowledge, no Event of Termination has occurred and
is continuing or, if any Event of Termination has occurred and is continuing,
specifying the nature and extent thereof;

 

 

 

                    (x) promptly after receipt thereof, copies of all consents
requested from the Seller by, and all notices or other documents received by the
Seller from, any Originator under the Purchase Agreement;

 

 

 

                    (xi) promptly, from time to time, such other information,
documents, records or reports respecting the Receivables or the condition or
operations, financial or otherwise, of the Seller as the Administrative Agent
may from time to time reasonably request;

 

 

 

                    (xii) promptly after the Seller obtains knowledge thereof,
notice of any (a) litigation, investigation or proceeding that may exist at any
time between the Seller or the Originators and any governmental authority that,
in either case, if not cured or if adversely determined, as the case may be,
would have a Material Adverse Effect on the business, operations, property or
financial or other condition of the Seller or the Originators; (b) litigation or
proceeding adversely affecting the Seller’s or an Originator’s ability to
perform its obligations under a Transaction Document or (c) litigation or
proceeding adversely affecting the Seller or the Originators which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect and
not covered by insurance or in which injunctive or similar relief is sought; and

 

 

 

                    (xiii) promptly after the occurrence thereof, notice of a
material adverse change in the business, operations, property or financial
condition of the Seller or the Collection Agent or the Parent.

          The reporting requirements set forth above are satisfied by filing any
of the documentation specified in (i), (ii) and (iv) with the Securities and
Exchange Commission through the EDGAR electronic filing system.

                    (l) Corporate Separateness. (i) The Seller shall at all
times maintain at least two independent directors each of whom (x) is not
currently and has not been during the five years preceding the date of the
Agreement an officer, director or employee of, or a major vendor or supplier of
services to, an Affiliate of the Seller or any Other Corporation, (y) is not a
current or former officer or employee of the Seller and (z) is not a stockholder
of any Other Corporation or any of their respective Affiliates.

IV-4

--------------------------------------------------------------------------------



 

 

 

                    (i) The Seller shall not direct or participate in the
management of any of the Other Corporations’ operations.

 

 

 

                    (ii) The Seller shall conduct its business from an office
separate from that of the Other Corporations (but which may be located in the
same facility as one or more of the Other Corporations). The Seller shall have
stationery and other business forms and a mailing address and a telephone number
separate from that of the Other Corporations.

 

 

 

                    (iii) The Seller shall at all times be adequately
capitalized in light of its contemplated business.

 

 

 

                    (iv) The Seller shall at all times provide for its own
operating expenses and liabilities from its own funds.

 

 

 

                    (v) The Seller shall maintain its assets and transactions
separately from those of the Other Corporations and reflect such assets and
transactions in financial statements separate and distinct from those of the
Other Corporations and evidence such assets and transactions by appropriate
entries in books and records separate and distinct from those of the Other
Corporations. The Seller shall hold itself out to the public under the Seller’s
own name as a legal entity separate and distinct from the Other Corporations.
The Seller shall not hold itself out as having agreed to pay, or as being
liable, primarily or secondarily, for, any obligations of the Other
Corporations.

 

 

 

                    (vi) The Seller shall not maintain any joint account with
any Other Corporation or become liable as a guarantor or otherwise with respect
to any Debt or contractual obligation of any Other Corporation.

 

 

 

                    (vii) The Seller shall not make any payment or distribution
of assets with respect to any obligation of any Other Corporation or grant an
Adverse Claim on any of its assets to secure any obligation of any Other
Corporation.

 

 

 

                    (viii) The Seller shall not make loans, advances or
otherwise extend credit to any of the Other Corporations.

 

 

 

                    (ix) The Seller shall hold regular duly noticed meetings of
its Managers and make and retain minutes of such meetings.

 

 

 

                    (x) The Seller shall have bills of sale (or similar
instruments of assignment) and, if appropriate, UCC1 financing statements, with
respect to all assets purchased from any of the Other Corporations.

 

 

 

                    (xi) The Seller shall not engage in any transaction with any
of the Other Corporations, except as permitted by the Agreement and as
contemplated by the Purchase Agreement.

 

 

 

                    (xii) The Seller shall comply with (and cause to be true and
correct) each of the facts and assumptions contained in the opinion delivered
pursuant to paragraph (h) of Exhibit II to the Agreement.

IV-5

--------------------------------------------------------------------------------



                    (m) Transaction Documents. The Seller will not amend, waive
or modify any provision of any of the Transaction Documents or waive the
occurrence of any “Event of Termination” under the Purchaser Agreement, without
the prior written consent of the Administrative Agent and each Purchaser Agent.
The Seller will perform all of its obligations under the Transaction Documents
in all material respects and will enforce the Transaction Documents in
accordance with its terms in all material respects.

                    (n) Nature of Business. The Seller will not engage in any
business other than the purchase of Receivables, Related Security and
Collections from the Originators and the transactions contemplated by the
Agreement. The Seller will not create or form any Subsidiary.

                    (o) Mergers, Etc. The Seller will not merge with or into or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired) to, or
acquire all or substantially all of the assets or capital stock or other
ownership interest of, or enter into any joint venture or partnership agreement
with, any Person.

                    (p) Distributions, Etc. So long as a Purchaser’s Commercial
Paper with respect to this transaction are outstanding, the Seller will not
declare or make any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities on account of any shares of
any class of capital stock of the Seller, or return any capital to its
shareholders as such, or purchase, retire, defease, redeem or otherwise acquire
for value or make any payment in respect of any shares of any class of capital
stock of the Seller or any warrants, rights or options to acquire any such
shares, now or hereafter outstanding; provided, however, that the Seller may
declare and pay cash dividends on its capital stock to its shareholders so long
as (i) no Event of Termination shall then exist or would occur as a result
thereof, (ii) such dividends are in compliance with all applicable law including
the corporate law of the state of the Seller’s incorporation, and (iii) such
dividends have been approved by all necessary and appropriate corporate action
of the Seller.

                    (q) Debt. The Seller will not incur any Debt, other than any
Debt incurred pursuant to the Agreement, the Purchase Agreement or the Fee
Agreements.

                    (r) Limited Liability Agreement. The Seller will not amend
or delete Sections 7 to 10, 16, 20 to 25 or 30 of its limited liability
agreement.

                    (s) Tangible Net Worth. The Seller will maintain Tangible
Net Worth at all times equal to at least 3% of the Outstanding Balance of the
Receivables at such time.

IV-6

--------------------------------------------------------------------------------



EXHIBIT V

EVENTS OF TERMINATION

                    Each of the following, unless waived in writing by the
Purchaser Agents (other than as set forth in paragraphs (g) and (i) which cannot
be waived), shall be an “Event of Termination”:

                    (a) A Collection Agent Default shall have occurred; or

                    (b) The Seller shall fail (i) to transfer or cause to be
transferred to the Administrative Agent when requested any rights, pursuant to
the Agreement, of the Collection Agent or (ii) to make any payment required
under Section 1.04; or

                    (c) Any representation or warranty made or deemed made by
the Seller (or any of their respective officers) pursuant to the Agreement or
any other Transaction Document or any information or report delivered by the
Seller pursuant to the Agreement or any other Transaction Document shall prove
to have been incorrect or untrue in any material respect when made or deemed
made or delivered; or

                    (d) The Seller shall fail to perform or observe any other
term, covenant or agreement contained in the Agreement or in any other
Transaction Document on its part to be performed or observed and any such
failure shall remain unremedied for ten days after written notice thereof shall
have been given to the Seller by the Administrative Agent or any Purchaser Agent
(or, with respect to a failure to deliver the Monthly Report, the Weekly Report
or the Periodic Report pursuant to the Agreement, such failure shall remain
unremedied for five days or one Business Day, respectively, without a
requirement for notice); or

                    (e) The Seller shall fail to pay any principal of or premium
or interest on any of its Debt that is outstanding in a principal amount of at
least $25,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

                    (f) Any purchase or any reinvestment pursuant to the
Agreement shall for any reason (other than pursuant to the terms hereof) cease
to create, or any Receivable Interest shall for any reason cease to be, a valid
and perfected undivided percentage ownership or first priority security interest
to the extent of the pertinent Receivable Interest in each applicable Pool
Receivable and the Related Security and Collections with respect thereto free
and clear of any Adverse Claim except for any Permitted Liens; or the security
interest created pursuant to Section 1.09 shall for any reason cease to be a
valid first priority perfected security interest in the collateral security
referred to in that section free and clear of any Adverse Claim, except for any
Permitted Liens; or

V-1

--------------------------------------------------------------------------------



                    (g) The Seller shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors or
file a notice of intention to make a proposal to some or all of its creditors;
or any proceeding shall be instituted by or against the Seller seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 30
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Seller shall take any
corporate action to authorize any of the actions set forth above in this
paragraph (g); or

                    (h) As of the last day of any calendar month, either the
Default Ratio shall exceed 9.50% or the three-month rolling average of the
Default Ratio shall exceed 9.25%, or the Delinquency Ratio shall exceed 10.50%
or the three-month rolling average of the Delinquency Ratio shall exceed 10.25%,
or the Dilution Ratio shall exceed 3.25% or the Pool Balance Dilution Ratio
shall exceed 3.00%; or at any time, the Days Sales Outstanding shall exceed 66.5
days; or

                    (i) The sum of the Receivable Interests shall for a period
of two Business Days be greater than 100%; or

                    (j) There shall have occurred any material adverse change in
the business, operations, property or financial condition of the Seller or the
Parent since the last publicly filed financial statements; or there shall have
occurred any event that could reasonably be expected to materially adversely
affect (as determined by the Banks in their sole and absolute discretion) the
collectibility of the Receivables Pool or the ability of the Seller or the
Collection Agent to collect Pool Receivables or otherwise perform its
obligations under the Agreement; or

                    (k) An “Event of Termination” or “Facility Termination Date”
shall occur under the Purchase Agreement or any other Transaction Document shall
cease to be in full force and effect; or

                    (l) All of the outstanding membership interests of the
Seller shall cease to be owned, directly or indirectly, by United Rentals; or

                    (m) The Outstanding Balance of all Receivables (based on the
most recent Weekly Report) shall for any two consecutive Business Days be less
than 108% of the aggregate outstanding Capital (based on the most recent Weekly
Report), Yield Reserve, Loss Reserve, Collection Agent Fee Reserve and Dilution
Reserve (each as shown in the most recent Monthly Report) and the Seller shall
not have cured such event within two Business Days after the date of delivery of
the Weekly Report to the Administrative Agent and the Purchaser Agents or the
date such Weekly Report should have been delivered; or

V-2

--------------------------------------------------------------------------------



                    (n) the aggregate amount of Identifiable Combined Assets
deposited in the Collection Accounts during any one-month period (without double
counting for transfers of funds between such accounts), as reported on any
Monthly Report, shall at any time be greater than 7.5% of the aggregate amount
of Collections received in respect of Receivables during the related month; or

                    (o) the aggregate amount of Special Branch Collections
received during any one-month period as reported on any Monthly Report, shall at
any time be greater than 2.0% of the aggregate amount of Collections received in
respect of Receivables during such one-month period.

V-3

--------------------------------------------------------------------------------



EXHIBIT VI

COLLECTION AGENT DEFAULTS

                    Each of the following, unless waived in writing by the
Purchaser Agents (other than as set forth in paragraph (e) which cannot be
waived), shall be a “Collection Agent Default”:

                    (a) The Collection Agent (if United Rentals or any of its
Affiliates) (i) shall fail to perform or observe any term, covenant or agreement
under the Agreement (other than as referred to in clause (ii) of this paragraph
(a)) and such failure shall remain unremedied for three (3) Business Days or
(ii) shall fail to make when due any payment or deposit to be made by it under
the Transaction Documents (or, in the case of a default in payment or deposit of
an amount less that $10,000, resulting solely from an administrative error or
omission by the Collection Agent, such default continues for a period of one (1)
Business Day); or

                    (b) The Collection Agent shall fail to transfer to the
Administrative Agent when requested any rights, pursuant to the Agreement, which
it then has as Collection Agent; or

                    (c) Any representation or warranty made or deemed made by
the Collection Agent (or any of their respective officers) pursuant to the
Agreement or any other Transaction Document or any information or report
delivered by the Collection Agent pursuant to the Agreement or any other
Transaction Document shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered; or

                    (d) The Collection Agent shall fail to pay any principal of
or premium or interest on any of its Debt that is outstanding in a principal
amount of at least $25,000,000 in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

                    (e) The Collection Agent shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of creditors
or file a notice of intention to make a proposal to some or all of its
creditors; or any proceeding shall be instituted by or against the Collection
Agent seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Collection
Agent shall take any corporate action to authorize any of the actions set forth
above in this paragraph (e); or

VI-1

--------------------------------------------------------------------------------



                    (f) There shall have occurred any material adverse change in
the business, operations, property or financial condition of the Collection
Agent since the last publicly filed financial statements; or there shall have
occurred any event that may materially adversely affect the collectibility of
the Receivables Pool or the ability of the Collection Agent to collect Pool
Receivables or otherwise perform its obligations under the Agreement; or

                    (g) The rating of the long-term senior secured debt
securities of United Rentals (North America), Inc. is below B+ by Standard &
Poor’s or below B2 by Moody’s Investors Service, Inc.; or

                    (h) A breach by the Collection Agent under the Credit
Agreement of Fixed Charge Coverage Ratio or Senior Secured Leverage Ratio; or

                    (i) A Change of Control of the Collection Agent or of an
Originator shall occur.

VI-2

--------------------------------------------------------------------------------